Exhibit 10.1

 

 

iSTAR FINANCIAL INC.

5.95% SENIOR NOTES DUE 2013

--------------------------------------------------------------------------------

INDENTURE

Dated as of September 22, 2006

--------------------------------------------------------------------------------

U.S. BANK TRUST NATIONAL
ASSOCIATION

Trustee

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


CROSS-REFERENCE TABLE*

Trust Indenture
Act Section

 

Indenture Section

310

(a)(1)

 

7.10

 

(a)(2)

 

7.10

 

(a)(3)

 

N.A.

 

(a)(4)

 

N.A.

 

(a)(5)

 

7.10

 

(b)

 

7.10

 

(c)

 

N.A.

311

(a)

 

7.11

 

(b)

 

7.11

 

(c)

 

N.A.

312

(a)

 

2.05

 

(b)

 

11.03

 

(c)

 

11.03

313

(a)

 

7.06

 

(b)(2)

 

7.07

 

(c)

 

7.06;11.02

 

(d)

 

7.06

314

(a)

 

4.03;11.02

 

(c)(1)

 

11.04

 

(c)(2)

 

11.04

 

(c)(3)

 

N.A.

 

(e)

 

11.05

 

(f)

 

N.A.

315

(a)

 

7.01

 

(b)

 

7.05,11.02

 

(c)

 

7.01

 

(d)

 

7.01

 

(e)

 

6.11

316

(a) (last sentence)

 

2.09

 

(a)(1)(A)

 

6.05

 

(a)(1)(B)

 

6.04

 

(a)(2)

 

N.A.

 

(b)

 

6.07

 

(c)

 

2.13

317

(a)(1)

 

6.08

 

(a)(2)

 

6.09

 

(b)

 

2.04

318

(a)

 

11.01

 

(b)

 

N.A.

 

(c)

 

11.01

 

--------------------------------------------------------------------------------

N.A. means not applicable.

*              This Cross-Reference Table is not part of the Indenture.


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1            DEFINITIONS AND INCORPORATION BY REFERENCE

 

1

Section 1.01.

 

Definitions

 

1

Section 1.02.

 

Other Definitions

 

15

Section 1.03.

 

Incorporation by Reference of Trust Indenture Act

 

15

Section 1.04.

 

Rules of Construction

 

15

ARTICLE 2            THE NOTES

 

16

Section 2.01.

 

Form and Dating

 

16

Section 2.02.

 

Execution and Authentication

 

17

Section 2.03.

 

Registrar and Paying Agent

 

17

Section 2.04.

 

Paying Agent To Hold Money in Trust

 

18

Section 2.05.

 

Holder Lists

 

18

Section 2.06.

 

Transfer and Exchange

 

18

Section 2.07.

 

Replacement Notes

 

29

Section 2.08.

 

Outstanding Notes

 

29

Section 2.09.

 

Treasury Notes

 

30

Section 2.10.

 

Temporary Notes

 

30

Section 2.11.

 

Cancellation

 

30

Section 2.12.

 

Defaulted Interest

 

30

Section 2.13.

 

Record Date

 

30

Section 2.14.

 

CUSIP Numbers

 

30

ARTICLE 3            REDEMPTION AND PREPAYMENT

 

31

Section 3.01.

 

Notices to Trustee

 

31

Section 3.02.

 

Selection of Notes to be Redeemed

 

31

Section 3.03.

 

Notice of Redemption

 

31

Section 3.04.

 

Effect of Notice of Redemption

 

32

Section 3.05.

 

Deposit of Redemption Price

 

32

Section 3.06.

 

Notes Redeemed in Part

 

32

Section 3.07.

 

Optional Redemption

 

32

Section 3.08.

 

Mandatory Redemption

 

33

ARTICLE 4            COVENANTS

 

33

Section 4.01.

 

Payment of Notes

 

33

Section 4.02.

 

Maintenance of Office or Agency

 

33

Section 4.03.

 

Reports to Holders

 

34

Section 4.04.

 

Compliance Certificate

 

34

 

i


--------------------------------------------------------------------------------




 

 

 

 

Page

Section 4.05.

 

Taxes

 

35

Section 4.06.

 

Stay, Extension and Usury Laws

 

35

Section 4.07.

 

Limitation on Incurrence of Additional Indebtedness

 

35

Section 4.08.

 

Corporate Existence

 

35

Section 4.09.

 

Maintenance of Total Unencumbered Assets

 

35

Section 4.10.

 

Termination of Certain Covenants if Certain Ratings are Assigned

 

35

Section 4.11.

 

Maintenance of Properties; Books and Records; Compliance with Law

 

36

Section 4.12.

 

Registration Rights

 

36

Section 4.13.

 

Additional Interest

 

36

ARTICLE 5            SUCCESSORS

 

37

Section 5.01.

 

Merger, Consolidation, or Sale of Assets

 

37

Section 5.02.

 

Successor Corporation Substituted

 

38

ARTICLE 6            DEFAULTS AND REMEDIES

 

38

Section 6.01.

 

Events of Default

 

38

Section 6.02.

 

Acceleration

 

39

Section 6.03.

 

Other Remedies

 

40

Section 6.04.

 

Waiver of Past Defaults

 

40

Section 6.05.

 

Control by Majority

 

40

Section 6.06.

 

Limitation on Suits

 

40

Section 6.07.

 

Rights of Holders of Notes To Receive Payment

 

41

Section 6.08.

 

Collection Suit by Trustee

 

41

Section 6.09.

 

Trustee May File Proofs of Claim

 

41

Section 6.10.

 

Priorities

 

42

Section 6.11.

 

Undertaking for Costs

 

42

ARTICLE 7            TRUSTEE

 

42

Section 7.01.

 

Duties of Trustee

 

42

Section 7.02.

 

Rights of Trustee

 

43

Section 7.03.

 

Individual Rights of Trustee

 

44

Section 7.04.

 

Trustee’s Disclaimer

 

44

Section 7.05.

 

Notice of Defaults

 

44

Section 7.06.

 

Reports by Trustee

 

44

Section 7.07.

 

Compensation and Indemnity

 

44

Section 7.08.

 

Replacement of Trustee

 

45

 

ii


--------------------------------------------------------------------------------




 

 

 

 

Page

Section 7.09.

 

Successor Trustee by Merger, etc

 

46

Section 7.10.

 

Eligibility; Disqualification

 

46

Section 7.11.

 

Preferential Collection of Claims

 

46

ARTICLE 8            LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

46

Section 8.01.

 

Option To Effect Legal Defeasance or Covenant Defeasance

 

46

Section 8.02.

 

Legal Defeasance and Discharge

 

46

Section 8.03.

 

Covenant Defeasance

 

47

Section 8.04.

 

Conditions to Legal or Covenant Defeasance

 

47

Section 8.05.

 

Deposited Money and Government Securities To Be Held in Trust; Other
Miscellaneous Provisions

 

48

Section 8.06.

 

Repayment to Company

 

49

Section 8.07.

 

Reinstatement

 

49

ARTICLE 9            AMENDMENT, SUPPLEMENT AND WAIVER

 

49

Section 9.01.

 

Without Consent of Holders of Notes

 

49

Section 9.02.

 

With Consent of Holders of Notes

 

50

Section 9.03.

 

Compliance with Trust Indenture Act

 

51

Section 9.04.

 

Revocation and Effect of Consents

 

51

Section 9.05.

 

Notation on or Exchange of Notes

 

51

Section 9.06.

 

Trustee To Sign Amendments, etc.

 

51

ARTICLE 10          SATISFACTION AND DISCHARGE

 

52

Section 10.01.

 

Satisfaction and Discharge

 

52

Section 10.02.

 

Application of Trust Money

 

52

ARTICLE 11          MISCELLANEOUS

 

53

Section 11.01.

 

Trust Indenture Act Controls

 

53

Section 11.02.

 

Notices

 

53

Section 11.03.

 

Communication by Holders of Notes with Other Holders of Notes

 

54

Section 11.04.

 

Certificate and Opinion as to Conditions Precedent

 

54

Section 11.05.

 

Statements Required in Certificate or Opinion

 

54

Section 11.06.

 

Rules by Trustee and Agents

 

54

Section 11.07.

 

No Personal Liability of Directors, Officers, Employees and Stockholders

 

54

Section 11.08.

 

Governing Law

 

55

Section 11.09.

 

No Adverse Interpretation of Other Agreements

 

55

Section 11.10.

 

Successors

 

55

 

iii


--------------------------------------------------------------------------------




 

 

 

 

Page

Section 11.11.

 

Severability

 

55

Section 11.12.

 

Counterpart Originals

 

55

Section 11.13.

 

Table of Contents, Headings, etc.

 

55

 

 

 

 

 

EXHIBITS

 

 

Exhibit A

 

FORM OF NOTE

 

 

Exhibit B

 

FORM OF CERTIFICATE OF TRANSFER

 

 

Exhibit C

 

FORM OF CERTIFICATE OF EXCHANGE

 

 

Exhibit D

 

FORM OF CERTIFICATE OF ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

 

 

 

iv


--------------------------------------------------------------------------------


INDENTURE dated as of September 22, 2006 between iStar Financial Inc., a
Maryland corporation (the “Company”), and U.S. Bank Trust National Association,
as trustee (the “Trustee”).

The Company and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders of the Notes:

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01.          Definitions.

“Acquired Indebtedness” means Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Subsidiary of the
Company or at the time it merges or consolidates with the Company or any of its
Subsidiaries or assumed in connection with the acquisition of assets from such
Person and in each case whether or not incurred by such Person in connection
with, or in anticipation or contemplation of, such Person becoming a Subsidiary
of the Company or such acquisition, merger or consolidation.

“Additional Interest” has the meaning given such term in the Registration Rights
Agreement.

“Additional Notes” means additional Notes (other than the Initial Notes) issued
under this Indenture in accordance with Section 2.02 and 4.09.

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person.  The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

“Agent” means any Registrar, Paying Agent or co-registrar.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary that apply to such transfer or exchange.

“Asset Acquisition” means:  (1) an Investment by the Company or any Subsidiary
of the Company in any other Person pursuant to which such Person shall become a
Subsidiary of the Company or any Subsidiary of the Company, or shall be merged
with or into the Company or any Subsidiary of the Company; or (2) the
acquisition by the Company or any Subsidiary of the Company of the assets of any
Person (other than a Subsidiary of the Company) that constitute all or
substantially all of the assets of such Person or comprises any division or line
of business of such Person or any other properties or assets of such Person
other than in the ordinary course of business.

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value by the Company or any
Subsidiary of the Company (including any sale and leaseback transaction) to any
Person other than the Company or a Wholly Owned Subsidiary of the Company of:

(1)           any Capital Stock of any Subsidiary of the Company; or


--------------------------------------------------------------------------------




(2)           any of the Company’s or its Subsidiaries’ other property or assets
other than sales of loan-related assets made in the ordinary course of the
Company’s real estate lending business and other asset sales made in the
ordinary course of the Company’s business.

“Bankruptcy Law” means Title 11, United States Bankruptcy Code of 1978, as
amended, or any similar United States federal or state law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization or
relief of debtors or any amendment to, succession to or change in any such law.

“Board of Directors” means, as to any Person, the board of directors of such
Person or any duly authorized committee thereof.

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the Trustee.

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which commercial banks are authorized or required by
law, regulation or executive order to close in New York City and that is a
London Banking Day.

“Capitalized Lease Obligation” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

“Capital Stock” means:

(1)           with respect to any Person that is a corporation, any and all
shares, interests, participations or other equivalents (however designated and
whether or not voting) of corporate stock, including each class of Common Stock
and Preferred Stock of such Person; and

(2)           with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person.

“Clearstream” means Clearstream Banking, S.A.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations thereunder, in each
case as in effect from time to time.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, and includes, without limitation,
all series and classes of such common stock.

“Company” means iStar Financial Inc. and any and all successors thereto that
become a party to this Indenture in accordance with its terms.

2


--------------------------------------------------------------------------------




“Consolidated EBITDA” means, with respect to any Person, for any period, the sum
(without duplication) of:

(1)           Consolidated Net Income; and

(2)           to the extent Consolidated Net Income has been reduced thereby:

(a)           all income taxes of such Person and its Subsidiaries paid or
accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary gains or losses and direct impairment charges or
the reversal of such charges on the Company’s assets);

(b)           Consolidated Interest Expense; and

(c)           depreciation, depletion and amortization;

all as determined on a consolidated basis for such Person and its Subsidiaries
in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person during the four full fiscal
quarters (the “Four Quarter Period”) ending prior to the date of the transaction
giving rise to the need to calculate the Consolidated Fixed Charge Coverage
Ratio for which financial statements are available (the “Transaction Date”) to
Consolidated Fixed Charges of such Person for the Four Quarter Period.  In
addition to and without limitation of the foregoing, for purposes of this
definition, “Consolidated EBITDA” and “Consolidated Fixed Charges” shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:

(1)           the incurrence or repayment of any Indebtedness of such Person or
any of its Subsidiaries (and the application of the proceeds thereof) giving
rise to the need to make such calculation and any incurrence or repayment of
other Indebtedness (and the application of the proceeds thereof), other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to working capital facilities, occurring
during the Four Quarter Period or at any time subsequent to the last day of the
Four Quarter Period and on or prior to the Transaction Date, as if such
incurrence or repayment, as the case may be (and the application of the proceeds
thereof), occurred on the first day of the Four Quarter Period; and

(2)           any asset sales or other dispositions or any asset originations,
asset purchases, Investments and Asset Acquisitions (including, without
limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of such Person or one of its Subsidiaries (including any
Person who becomes a Subsidiary as a result of the Asset Acquisition) incurring,
assuming or otherwise being liable for Acquired Indebtedness and also including
any Consolidated EBITDA (including any pro forma expense and cost reductions
calculated on a basis consistent with Regulation S-X under the Exchange Act)
attributable to the assets which are originated or purchased, the Investments
that are made and the assets that are the subject of the Asset Acquisition or
asset sale or other disposition during the Four Quarter Period) occurring during
the Four Quarter Period or at any time subsequent to the last day of the Four
Quarter Period and on or prior to the Transaction Date, as if such asset sale or
other disposition or asset origination, asset purchase, Investment or Asset
Acquisition (including the incurrence, assumption or liability for any such
Acquired Indebtedness) occurred on the first day of the Four Quarter Period.  If
such Person or any of its Subsidiaries directly or indirectly guarantees
Indebtedness of a third Person, the preceding sentence shall give effect to the
incurrence of such

3


--------------------------------------------------------------------------------




guaranteed Indebtedness as if such Person or any Subsidiary of such Person had
directly incurred or otherwise assumed such guaranteed Indebtedness.

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, without duplication, of:

(1)           Consolidated Interest Expense; plus

(2)           the amount of all dividend payments on any series of Preferred
Stock of such Person and, to the extent permitted under this Indenture, its
Subsidiaries (other than dividends paid in Qualified Capital Stock) paid,
accrued or scheduled to be paid or accrued during such period.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication:

(1)           the aggregate of the interest expense of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, including without limitation:  (a) any amortization of debt discount;
(b) the net costs under Interest Swap Obligations; (c) all capitalized interest;
and (d) the interest portion of any deferred payment obligation; and

(2)           to the extent not already included in clause (1), the interest
component of Capitalized Lease Obligations paid, accrued and/or scheduled to be
paid or accrued by such Person and its Subsidiaries during such period as
determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person, for any period, the
aggregate net income (or loss) of such Person and its Subsidiaries before the
payment of dividends on Preferred Stock for such period on a consolidated basis,
determined in accordance with GAAP; provided that there shall be excluded
therefrom:

(1)           after-tax gains and losses from Asset Sales or abandonments or
reserves relating thereto (including gains and losses from the sale of corporate
tenant lease assets);

(2)           after-tax items classified as extraordinary gains or losses and
direct impairment charges or the reversal of such charges on the Company’s
assets;

(3)           the net income (but not loss) of any Subsidiary of the referent
Person to the extent that the declaration of dividends or similar distributions
by that Subsidiary of that income is restricted by a contract, operation of law
or otherwise, except for such restrictions permitted by clauses (f), (g) and (h)
of Section 4.08 whether such permitted restrictions exist on the Measurement
Date or are created thereafter;

(4)           the net income or loss of any other Person, other than a
Consolidated Subsidiary of the referent Person, except:

(a)           to the extent (in the case of net income) of cash dividends or
distributions paid to the referent Person, or to a Wholly Owned Subsidiary of
the referent Person (other than a Subsidiary described in clause (4) above), by
such other Person; or

4


--------------------------------------------------------------------------------




(b)           that the referent Person’s share of any net income or loss of such
other Person under the equity method of accounting for Affiliates shall not be
excluded;

(5)           any restoration to income of any contingency reserve of an
extraordinary, nonrecurring or unusual nature;

(6)           income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued, but not including revenues,
expenses, gains and losses relating to real estate properties sold or held for
sale, even if they were classified as attributable to discontinued operations
under the provisions of SFAS No. 144); and

(7)           in the case of a successor to the referent Person by consolidation
or merger or as a transferee of the referent Person’s assets, any earnings of
the successor corporation prior to such consolidation, merger or transfer of
assets.

“Consolidated Net Worth” of any Person means the consolidated stockholders’
equity of such Person, as of the end of the last completed fiscal quarter ending
on or prior to the date of the transaction giving rise to the need to calculate
Consolidated Net Worth determined on a consolidated basis in accordance with
GAAP, less (without duplication) amounts attributable to Disqualified Capital
Stock of such Person and interests in such Person’s Consolidated Subsidiaries
not owned, directly or indirectly, by such Person.

“Consolidated Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, the financial statements of which are consolidated with the
financial statements of such Person in accordance with GAAP.

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 11.02 or such other address as to which the Trustee may
give notice to the Company.

“Currency Agreements” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Company or any Subsidiary of the Company against fluctuations in currency
values.

“Custodian” means any custodian, receiver, trustee, assignee, liquidator,
sequestrator or similar official under any Bankruptcy Law.

“Default” means an event or condition the occurrence of which is, or with the
lapse of time or the giving of notice or both would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06, in the form of Exhibit A
except that such Note shall not bear the Global Note Legend and shall not have
the “Schedule of Exchanges of Interests in the Global Note” attached thereto.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 as the Depositary with
respect to the Notes, and any and all successors thereto appointed as depositary
hereunder and having become such pursuant to the applicable provision of this
Indenture.

5


--------------------------------------------------------------------------------




“Disqualified Capital Stock” means that portion of any Capital Stock that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof on or prior to the final maturity date of the Notes.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

“Exchange Notes” means the 5.95% Senior Notes due 2013 to be issued in exchange
for (1) the Initial Notes pursuant to the Registration Rights Agreement and
(2) the Additional Notes, if any, issued under Section 2.02 pursuant to a
registration rights agreement substantially similar to the Registration Rights
Agreement.

“Exchange Offer” means the Exchange Offer as defined in the Registration Rights
Agreement.

“Exchange Offer Registration Statement” means the Exchange Offer Registration
Statement as defined in the Registration Rights Agreement.

“Existing Credit Agreements” mean:  (1) the Revolving Credit Agreement, dated as
of April 19, 2004 and as amended as of December 17, 2004, September 16, 2005 and
June 28, 2006, among the Company, the lenders party thereto and JP Morgan Chase
Bank, as administrative agent; (2) the amended and restated credit facility
between Deutsche Bank AG, Cayman Islands Branch, and iStar DB Seller LLC, dated
as of January 9, 2006, in each case, together with the related documents thereto
(including, without limitation, any security documents), in each case as such
agreements may be amended (including any amendment and restatement thereof),
supplemented or otherwise modified from time to time, including any agreement
extending the maturity of, refinancing, replacing or otherwise restructuring
(including increasing the amount of available borrowings thereunder (provided
that such increase in borrowings is permitted by Section 4.07 hereof) or adding
Subsidiaries of the Company as additional borrowers or guarantors thereunder)
all or any portion of the Indebtedness under such agreement or any successor or
replacement agreement and whether by the same or any other agent, lender or
group of lenders.

“Euroclear” means the Euroclear System.

“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.  Fair market value
shall be determined by the Board of Directors of the Company acting reasonably
and in good faith and shall be evidenced by a Board Resolution of the Board of
Directors of the Company delivered to the Trustee.

“Fitch” means Fitch Ratings or any successor agency.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States.  For the avoidance of doubt, revenues, expenses, gains and
losses that are included in results of discontinued operations because of the
application of SFAS No. 144 will be treated as revenues, expenses, gains and
losses from continuing operations.

6


--------------------------------------------------------------------------------




“Global Note Legend” means the legend set forth in Section 2.06(f) which is
required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, in the form of Exhibit A, issued
in accordance with Section 2.01 or 2.06.

“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America, and for the payment of which the United States
pledges its full faith and credit.

“Guarantor” means:  each of the Company’s Subsidiaries that in the future
executes a supplemental indenture in which such Subsidiary agrees to be bound by
the terms of this Indenture as a Guarantor; provided that any Person
constituting a Guarantor as described above shall cease to constitute a
Guarantor when its respective Guarantee is released in accordance with the terms
of this Indenture.

“Holder” or “Noteholder” means a Person in whose name a Note is registered.

“IAI Global Note(s)” means one or more Global Notes in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold to Institutional Accredited Investors.

“Indebtedness” means with respect to any Person, without duplication:

(1)           all Obligations of such Person for borrowed money;

(2)           all Obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

(3)           all Capitalized Lease Obligations of such Person;

(4)           all Obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations and all Obligations
under any title retention agreement (but excluding trade accounts payable and
other accrued liabilities arising in the ordinary course of business that are
not overdue by 90 days or more or are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted);

(5)           all Obligations for the reimbursement of any obligor on any letter
of credit, banker’s acceptance or similar credit transaction;

(6)           guarantees and other contingent obligations in respect of
Indebtedness referred to in clauses (1) through (5) above and clause (8) below;

(7)           all Obligations of any other Person of the type referred to in
clauses (1) through (6) above which are secured by any lien on any property or
asset of such Person, the amount of such Obligation being deemed to be the
lesser of the fair market value of such property or asset and the amount of the
Obligation so secured;

(8)           all Obligations under Currency Agreements and Interest Swap
Obligations of such Person; and

7


--------------------------------------------------------------------------------




(9)           all Disqualified Capital Stock issued by such Person with the
amount of Indebtedness represented by such Disqualified Capital Stock being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price, but excluding accrued dividends, if any.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Indenture, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” means the $700 million principal amount of 5.95% Senior Notes
due 2013 of the Company issued on the Issue Date.

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act
that is not also a QIB.

“Interest Payment Date” means April 15 and October 15 of each year commencing
April 15, 2007.

“Interest Period” means the period commencing on and including an Interest
Payment Date and ending on and including the day immediately preceding the next
succeeding Interest Payment Date, with the exception that the first Interest
Period shall commence on and include September 22, 2006 and end on and include
April 14, 2007.

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a guarantee), or
corporate tenant lease to or capital contribution to (by means of any transfer
of cash or other property to others or any payment for property or services for
the account or use of others), or any purchase or acquisition by such Person of
any Capital Stock, bonds, notes, debentures or other securities or evidences or
Indebtedness issued by, any Person.  “Investment” shall exclude extensions of
trade credit by the Company and any Subsidiary of the Company on commercially
reasonable terms in accordance with the Company’s or its Subsidiaries’ normal
trade practices, as the case may be.

“Issue Date” means September 22, 2006, the date of original issuance of the
Initial Notes.

8


--------------------------------------------------------------------------------




“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

“Maturity” when used with respect to the Notes means the date on which the
principal of the Notes becomes due and payable as therein provided or as
provided in this Indenture, whether at Stated Maturity by declaration of
acceleration, call for redemption, purchase or otherwise.

“Moody’s” means Moody’s Investors Service, Inc. or any successor rating agency.

“Non-Recourse Indebtedness” means any of the Company’s or any of its
Subsidiaries’ Indebtedness that is:

(1)           specifically advanced to finance the acquisition of investment
assets and secured only by the assets to which such Indebtedness relates without
recourse to the Company or any of its Subsidiaries (other than subject to such
customary carve-out matters for which the Company or its Subsidiaries acts as a
guarantor in connection with such Indebtedness, such as fraud, misappropriation
and misapplication, unless, until and for so long as a claim for payment or
performance has been made thereunder (which has not been satisfied) at which
time the obligations with respect to any such customary carve-out shall not be
considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of the Company for GAAP purposes);

(2)           advanced to any of the Company’s Subsidiaries or group of its
Subsidiaries formed for the sole purpose of acquiring or holding investment
assets against which a loan is obtained that is made without recourse to, and
with no cross-collateralization against, the Company or any of the Company’s
Subsidiaries’ other assets (other than subject to such customary carve-out
matters for which the Company or its Subsidiaries acts as a guarantor in
connection with such Indebtedness, such as fraud, misappropriation and
misapplication, unless, until and for so long as a claim for payment or
performance has been made thereunder (which has not been satisfied) at which
time the obligations with respect to any such customary carve-out shall not be
considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of the Company for GAAP purposes) and upon complete or partial
liquidation of which the loan must be correspondingly completely or partially
repaid, as the case may be; or

(3)           specifically advanced to finance the acquisition of real property
and secured by only the real property to which such Indebtedness relates without
recourse to the Company or any of its Subsidiaries (other than subject to such
customary carve-out matters for which the Company or its Subsidiaries acts as a
guarantor in connection with such Indebtedness, such as fraud, misappropriation
and misapplication, unless, until and for so long as a claim for payment or
performance has been made thereunder (which has not been satisfied) at which
time the obligations with respect to any such customary carve-out shall not be
considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of the Company for GAAP purposes).

“Notes” means, collectively, the Initial Notes and the Additional Notes, if any,
and treated as a single class of securities, as amended or supplemented from
time to time in accordance with the terms hereof, that are issued pursuant to
this Indenture.

“Obligations” means all obligations for principal, premium, interest, penalties,
fees, indemnification, reimbursements, damages and other liabilities payable
under the documentation governing any Indebtedness.

9


--------------------------------------------------------------------------------




“Officer” means, with respect to any Person, the President, Chief Executive
Officer, any Vice President, Chief Operating Officer, Treasurer, Secretary or
the Chief Financial Officer of such Person.

“Officers’ Certificate” means, with respect to any Person, a certificate signed
by two Officers of such Person; provided, however, that every Officers’
Certificate with respect to compliance with a covenant or condition provided for
in this Indenture shall include (i) a statement that the Officers making or
giving such Officers’ Certificate have read such condition and any definitions
or other provisions contained in this Indenture relating thereto and (ii) a
statement as to whether, in the opinion of the signers, such conditions have
been complied with.

“144A Global Note(s)” means one or more Global Notes in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee that meets the requirements of Section 11.05.  The
counsel may be an employee of or counsel to the Company, any Subsidiary of the
Company or the Trustee.

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively.

“Permitted Indebtedness” means, without duplication, each of the following:

(1)           Indebtedness under:  (a) The Initial Notes and up to $240 million
aggregate principal amount of 5.95% Senior Notes that may be offered in
connection with the Company’s exchange offer to commence September 19, 2006;
(b) the Company’s $500 million aggregate principal amount of Senior Floating
Rate Notes due 2009 issued on September 18, 2006; (c) the Company’s $500 million
aggregate principal amount of 5.875% Senior Notes and the $500 million principal
aggregate amount of 5.650% Senior Notes that were issued on February 16, 2006;
(d) the Company’s $250.0 million aggregate principal amount of 5.80% Senior
Fixed Rate Notes Due 2011 and the $225.0 million Senior Floating Rate Notes due
2009 that were issued on December 14, 2005; (e) the Company’s $100.0 million in
unsecured floating rate trust preferred securities that were issued on
September 14, 2005; (f) the Company’s $250.0 million aggregate principal amount
of 5.375% Senior Notes due 2010 and the Company’s $250.0 million aggregate
principal amount of 6.05% Senior Notes due 2015 that were issued on April 21,
2005; (g) the Company’s $700.0 million aggregate principal amount of 5.15%
Senior Notes due 2012 and the $400.0 million aggregate principal amount of
floating rate notes due 2008 that were issued on March 1, 2005; (h) the
Company’s $250.0 million aggregate principal amount of 5.70% Notes due 2014
issued on March 9, 2004, and an additional $117.0 million aggregate amount of
5.70% Notes due 2014 issued on March 1, 2005 in connection with the Company’s
exchange offer for TriNet Corporate Realty Trust, Inc.’s 7.70% Notes due 2017;
(i) the Company’s $200.0 million aggregate principal amount of floating rate
notes due 2007 that were issued on March 12, 2004 and May 10, 2004; (j) the
Company’s $250.0 million aggregate principal amount of 5.125% Notes due 2011
that were issued on March 30, 2004; (k) the Company’s $350.0 million aggregate
principal amount of 4.875% Senior Notes due 2009 that were issued on January 23,
2004; (l) the Company’s $350.0 million aggregate principal amount of 6.00%
Senior Notes due 2010 that were issued on December 12, 2003; (m) the Company’s
$150.0 million aggregate principal amount of 6.50% Senior Notes due 2013 that
were issued on December 12, 2003; (n) the Company’s $185.0 million aggregate
principal amount of 7.00% Senior Notes due 2008 that were issued in March and
April of 2003; and (o) the Company’s

10


--------------------------------------------------------------------------------




$240.0 million aggregate principal amount of 8.75% Senior Notes due 2008 that
were issued on August 16, 2001;

(2)           Indebtedness incurred pursuant to the Existing Credit Agreements
in an aggregate principal amount at any time outstanding not to exceed the
maximum aggregate amount available under the Existing Credit Agreements in
existence on the Measurement Date and as in effect on the Measurement Date
reduced by any required permanent repayments (which are accompanied by a
corresponding permanent commitment reduction) thereunder;

(3)           other Indebtedness of the Company and its Subsidiaries outstanding
on the Measurement Date reduced by the amount of any scheduled amortization
payments or mandatory prepayments when actually paid or permanent reductions
thereon;

(4)           Interest Swap Obligations of the Company covering Indebtedness of
the Company or any of its Subsidiaries and Interest Swap Obligations of any
Subsidiary of the Company covering Indebtedness of such Subsidiary; provided,
however, that such Interest Swap Obligations are entered into to protect the
Company and its Subsidiaries from fluctuations in interest rates on Indebtedness
incurred in accordance with this Indenture to the extent the notional principal
amount of such Interest Swap Obligation does not exceed the principal amount of
the Indebtedness to which such Interest Swap Obligation relates;

(5)           Indebtedness under Currency Agreements; provided that in the case
of Currency Agreements which relate to Indebtedness, such Currency Agreements do
not increase the Indebtedness of the Company and its Subsidiaries outstanding
other than as a result of fluctuations in foreign currency exchange rates or by
reason of fees, indemnities and compensation payable thereunder;

(6)           Indebtedness of a Subsidiary of the Company to the Company or to a
Wholly Owned Subsidiary of the Company for so long as such Indebtedness is held
by the Company or a Wholly Owned Subsidiary of the Company;

(7)           Indebtedness of the Company to a Wholly Owned Subsidiary of the
Company for so long as such Indebtedness is held by a Wholly Owned Subsidiary of
the Company, in each case subject to no Lien; provided that:  (a) any
Indebtedness of the Company to any Wholly Owned Subsidiary of the Company is
unsecured and subordinated, pursuant to a written agreement, to the Company’s
obligations under this Indenture and the Notes; and (b) if as of any date any
Person other than a Wholly Owned Subsidiary of the Company owns or holds any
such Indebtedness or any Person holds a Lien in respect of such Indebtedness,
such date shall be deemed the incurrence of Indebtedness not constituting
Permitted Indebtedness by the Company;

(8)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within two business days of incurrence;

(9)           Indebtedness of the Company or any of its Subsidiaries represented
by letters of credit for the account of the Company or such Subsidiary, as the
case may be, in order to provide security for workers’ compensation claims,
payment obligations in connection with self-insurance or similar requirements in
the ordinary course of business;

(10)         Refinancing Indebtedness; and

11


--------------------------------------------------------------------------------




(11)         additional Indebtedness of the Company and its Subsidiaries in an
aggregate principal amount not to exceed $15.0 million at any one time
outstanding (which amount may, but need not, be incurred in whole or in part
under the Existing Credit Agreements).

For purposes of determining compliance with Section 4.07 hereof, in the event
that an item of Indebtedness meets the criteria of more than one of the
categories of Permitted Indebtedness described in clauses (1) through (11) above
or is entitled to be incurred pursuant to the second paragraph of such covenant,
the Company shall, in its sole discretion, classify (or later reclassify) such
item of Indebtedness in any manner that complies with this covenant.  Accrual of
interest, accretion or amortization of original issue discount, the payment of
interest on any Indebtedness in the form of additional Indebtedness with the
same terms, and the payment of dividends on Disqualified Capital Stock in the
form of additional shares of the same class of Disqualified Capital Stock will
not be deemed to be an incurrence of Indebtedness or an issuance of Disqualified
Capital Stock for purposes of the “Limitation on Incurrence of Additional
Indebtedness” covenant.

“Person” means an individual, partnership, corporation, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof.

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

“Private Placement Legend” means the legend set forth in Section 2.06(g)(i) to
be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions of this Indenture.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Rating Agencies” means S&P, Moody’s and Fitch.

“Redemption Date” has the meaning given such term in Section 3.07.

“Redemption Price” has the meaning given such term in Section 3.07.

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part.  “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” means any Refinancing by the Company or any
Subsidiary of the Company of Indebtedness incurred in accordance with
Section 4.07 hereof (other than pursuant to clauses (2), (4), (5), (6), (7),
(8), (9) or (11) of the definition of Permitted Indebtedness), in each case that
does not:

(1)           result in an increase in the aggregate principal amount of
Indebtedness of such Person as of the date of such proposed Refinancing (plus
the amount of any premium required to be paid under the terms of the instrument
governing such Indebtedness and plus the amount of reasonable expenses incurred
by the Company in connection with such Refinancing); or

12


--------------------------------------------------------------------------------




(2)           create Indebtedness with:  (a) a Weighted Average Life to Maturity
that is less than the Weighted Average Life to Maturity of the Indebtedness
being Refinanced; or (b) a final maturity earlier than the final maturity of the
Indebtedness being Refinanced; provided that (i) if such Indebtedness being
Refinanced is Indebtedness of the Company, then such Refinancing Indebtedness
shall be Indebtedness solely of the Company, and (ii) if such Indebtedness being
Refinanced is subordinate or junior to the Notes, then such Refinancing
Indebtedness shall be subordinate to the Notes at least to the same extent and
in the same manner as the Indebtedness being Refinanced.

“Registrable Notes” has the meaning given such term in the Registration Rights
Agreement.

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the date hereof by and among the Company and the initial purchasers named
therein as the same may be amended or supplemented from time to time.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note(s)” means one or more Global Note in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee that will be issued in a denomination equal to the
outstanding principal amount of the Notes sold in reliance on, Regulation S.

“REIT” means Real Estate Investment Trust.

“Representative Amount” means a principal amount of not less than U.S.
$1,000,000 for a single transaction in the relevant market at the relevant time.

“Responsible Officer” means, when used with respect to the Trustee, any vice
president, assistant vice president, assistant treasurer, trust officer or any
other officer within the corporate trust department of the Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also shall mean, with respect to a particular corporate trust
matter, any other officer to whom such matter is referred because of his
knowledge and familiarity with the particular subject.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“Secured Indebtedness” means any Indebtedness secured by a Lien upon the
property of the Company or any of its Subsidiaries.

“Securities Act” means the Securities Act of 1933, as amended.

13


--------------------------------------------------------------------------------




“Senior Recourse Indebtedness” means all Indebtedness of the Company and its
Subsidiaries (other than Indebtedness that is Non-Recourse Indebtedness and
other than Subordinated Indebtedness).

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

“Significant Subsidiary,” with respect to any Person, means any Subsidiary of
such Person that satisfies the criteria for a “significant subsidiary” set forth
in Rule 1.02(w) of Regulation S-X under the Exchange Act.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill Inc., a
New York corporation, or any successor rating agency.

“Stated Maturity” when used with respect to any Indebtedness or any installment
of interest thereon means the dates specified in such Indebtedness as the fixed
date on which the principal of or premiums on such Indebtedness or such
installment of interest is due and payable.

“Subordinated Indebtedness” means all of the Company’s and its Subsidiaries’
Indebtedness that expressly provides that such Indebtedness shall be
subordinated in right of payment to any other Indebtedness and matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, or is
redeemable at the sole option of the holder thereof on or after the final
maturity date of the Notes.

“Subsidiary,” with respect to any Person, means:

(1)           any corporation of which the outstanding Capital Stock having at
least a majority of the votes entitled to be cast in the election of directors
under ordinary circumstances shall at the time be owned, directly or indirectly,
by such Person; or

(2)           any other Person of which at least a majority of the voting
interest under ordinary circumstances is at the time, directly or indirectly,
owned by such Person.

“Total Unencumbered Assets” as of any date means the sum of:

(1)           those Undepreciated Real Estate Assets not securing any portion of
Secured Indebtedness; and

(2)           all other assets (but excluding intangibles and accounts
receivable) of the Company and its Subsidiaries not securing any portion of
Secured Indebtedness determined on a consolidated basis in accordance with GAAP.

“Trustee” means the party named as such above until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

“Undepreciated Real Estate Assets” means, as of any date, the cost (being the
original cost to the Company or any of Subsidiaries plus capital improvements)
of real estate assets of the Company and its Subsidiaries on such date, before
depreciation and amortization of such real estate assets, determined on a
consolidated basis in accordance with GAAP.

14


--------------------------------------------------------------------------------




“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a Global Note in the form of Exhibit A attached
hereto that bears the Global Note Legend and that has the “Schedule of Exchanges
of Interests in the Global Note” attached thereto, but that does not bear the
Private Placement Legend, and that is deposited with or on behalf of, and
registered in the name of, the Depositary or its nominee.

“Unsecured Indebtedness” means any Indebtedness of the Company or any of its
Subsidiaries that is not Secured Indebtedness.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (1) the then outstanding
aggregate principal amount of such Indebtedness into; (2) the sum of the total
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person of
which all the outstanding voting securities (other than in the case of a foreign
Subsidiary, directors’ qualifying shares or an immaterial amount of shares
required to be owned by other Persons pursuant to applicable law) are owned by
such Person or any Wholly Owned Subsidiary of such Person.

Section 1.02.          Other Definitions.

Term

 

Defined in
Section

 

 

 

 

 

“Authentication Order”

 

2.02

 

“Covenant Defeasance”

 

8.03

 

“DTC”

 

2.03

 

“Event of Default”

 

6.01

 

“incur”

 

4.07

 

“Legal Defeasance”

 

8.02

 

“Paying Agent”

 

2.03

 

“Registrar”

 

2.03

 

“Surviving Entity”

 

5.01

 

 

Section 1.03.          Incorporation by Reference of Trust Indenture Act. 
Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

All terms used in this Indenture that are defined by the TIA, defined by TIA
reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.

Section 1.04.          Rules of Construction.  Unless the context otherwise
requires:

(a)           a term has the meaning assigned to it;

(b)           an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;

15


--------------------------------------------------------------------------------




(c)           “or” is not exclusive;

(d)           words in the singular include the plural, and in the plural
include the singular;

(e)           provisions apply to successive events and transactions; and

(f)            references to sections of or rules under the Securities Act shall
be deemed to include substitute, replacement of successor sections or rules
adopted by the SEC from time to time.

ARTICLE 2

THE NOTES

Section 2.01.          Form and Dating.

(1)           General.  The Notes and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibit A hereto.  The
Notes may have notations, legends or endorsements required by law, stock
exchange rule or usage.  Each Note shall be dated the date of its
authentication.  The Notes shall be in denominations of $1,000 and integral
multiples thereof.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Company and the Trustee, by
their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby.  However, to the extent any provision of
any Note conflicts with the express provisions of this Indenture, the provisions
of this Indenture shall govern and be controlling.

(2)           Global Notes.  Notes issued in global form shall be substantially
in the form of Exhibit A attached hereto (including the Global Note Legend
thereon and the “Schedule of Exchanges of Interests in the Global Note” attached
thereto).  Notes issued in definitive form shall be substantially in the form of
Exhibit A attached hereto (but without the Global Note Legend thereon and
without the “Schedule of Exchanges of Interests in the Global Note” attached
thereto).  Each Global Note shall represent such of the outstanding Notes as
shall be specified therein and each shall provide that it shall represent the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be reduced or increased, as appropriate, to
reflect exchanges and redemptions.  Any endorsement of a Global Note to reflect
the amount of any increase or decrease in the aggregate principal amount of
outstanding Notes represented thereby shall be made by the Trustee or the
Custodian, at the direction of the Trustee, in accordance with written
instructions given by the Holder thereof as required by Section 2.06 hereof.

(3)           Euroclear and Clearstream Procedures Applicable.  The provisions
of the “Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of
Clearstream” and “Customer Handbook” of Cedel Bank (as adopted by Clearstream)
and any alternative or additional procedures from time to time adopted by
Euroclear or Clearstream shall be applicable to transfers of beneficial
interests in the Regulation S Global Notes that are held by Participants through
Euroclear or Clearstream.

16


--------------------------------------------------------------------------------


(4)           Book-Entry Provisions.  Participants and Indirect Participants
shall have no rights either under this Indenture or under any Global Note with
respect to such Global Note held on their behalf of the custodian for the
Depositary.  Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Trustee or any Agent from giving effect to any written
certification, proxy or other authorization furnished by the Depositary or
impair, as between the Depositary and its Participants, the operation of
customary practices of the Depositary governing the exercise of the rights of an
owner of a beneficial interest in any Global Note.

Section 2.02.          Execution and Authentication.  One or more Officers shall
sign the Notes for the Company by manual or facsimile signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

A Note shall not be valid until authenticated by the manual signature of the
Trustee.  The signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.

The Trustee shall, upon a written order of the Company signed by one or more
Officers (an “Authentication Order”), authenticate Notes for original issue on
the Issue Date in aggregate principal amount not to exceed $700 million (other
than as provided in Section 2.07).  The Trustee shall authenticate Additional
Notes thereafter (so long as permitted by the terms of this Indenture) for
original issue upon one or more Authentication Orders in aggregate principal
amount as specified in such order (other than as provided in Section 2.07). 
Each such Authentication Order shall specify the amount of Notes to be
authenticated, whether the Notes are to be Initial Notes, Additional Notes or
Exchange Notes and whether the Notes are to be issued as Definitive Notes or
Global Notes or such other information as the Trustee shall reasonably request.

The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes.  An authenticating agent may authenticate Notes whenever the
Trustee may do so.  Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent.  An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.

Section 2.03.          Registrar and Paying Agent.  The Company shall maintain
an office or agency where Notes may be presented for registration of transfer or
for exchange (“Registrar”) and an office or agency where Notes may be presented
for payment (“Paying Agent”).  The Registrar shall keep a register of the Notes
and of their transfer and exchange.  The Company may appoint one or more
co-registrars and one or more additional paying agents.  The term “Registrar”
includes any co-registrar and the term “Paying Agent” includes any additional
paying agent.  The Company may change any Paying Agent or Registrar without
notice to any Holder.  The Company shall notify the Trustee in writing of the
name and address of any Agent not a party to this Indenture.  If the Company
fails to appoint or maintain another entity as Registrar and Paying Agent, the
Trustee shall act as such.  The Company or any of its Subsidiaries may act as
Paying Agent or Registrar.

The Company initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

The Company initially appoints the Trustee to act as the Registrar and Paying
Agent and to act as Custodian with respect to the Global Notes.

Section 2.04.          Paying Agent To Hold Money in Trust.  The Company shall
require each Paying Agent other than the Trustee to agree in writing that the
Paying Agent will hold in trust for the benefit of

17


--------------------------------------------------------------------------------




Holders or the Trustee all money held by the Paying Agent for the payment of
principal, premium, if any, or interest on the Notes, and will notify the
Trustee in writing of any default by the Company in making any such payment. 
While any such default continues, the Trustee may require a Paying Agent to pay
all money held by it to the Trustee.  The Company at any time may require a
Paying Agent to pay all money held by it to the Trustee.  Upon payment over to
the Trustee, the Paying Agent (if other than the Company or a Subsidiary) shall
have no further liability for the money.  If the Company or a Subsidiary acts as
Paying Agent, it shall segregate and hold in a separate trust fund for the
benefit of the Holders all money held by it as Paying Agent.  Upon any
bankruptcy or reorganization proceedings relating to the Company, the Trustee
shall serve as Paying Agent for the Notes.

Section 2.05.          Holder Lists.  The Trustee shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of all Holders and shall otherwise comply with TIA §
312(a).  If the Trustee is not the Registrar, the Company shall furnish to the
Trustee at least seven Business Days before each interest payment date and at
such other times as the Trustee may request in writing, a list in such form and
as of such date as the Trustee may reasonably require of the names and addresses
of the Holders and the Company shall otherwise comply with TIA § 312(a).

Section 2.06.          Transfer and Exchange.  (1)  Transfer and Exchange of
Global Notes.  A Global Note may not be transferred as a whole except by the
Depositary to a nominee of the Depositary, by a nominee of the Depositary to the
Depositary or to another nominee of the Depositary, or by the Depositary or any
such nominee to a successor Depositary or a nominee of such successor
Depositary.  All Global Notes will be exchanged by the Company for Definitive
Notes if (i) the Company delivers to the Trustee written notice from the
Depositary that it is unwilling or unable to continue to act as Depositary or
that it is no longer a clearing agency registered under the Exchange Act and, in
either case, a successor Depositary is not appointed by the Company within
120 days after the date of such notice from the Depositary or (ii) the Company
in its sole discretion determines that the Global Notes (in whole but not in
part) should be exchanged for Definitive Notes and delivers a written notice to
such effect to the Trustee.  Upon the occurrence of either of the preceding
events in (i) or (ii) above, Definitive Notes shall be issued in such names as
the Depositary shall instruct the Trustee in writing.  Global Notes also may be
exchanged or replaced, in whole or in part, as provided in Sections 2.07 and
2.10 hereof.  Every Note authenticated and delivered in exchange for, or in lieu
of, a Global Note or any portion thereof, pursuant to this Section 2.06 or
Section 2.07 or 2.10 hereof, shall be authenticated and delivered in the form
of, and shall be, a Global Note.  A Global Note may not be exchanged for another
Note other than as provided in this Section 2.06(a); provided, however, that
beneficial interests in a Global Note may be transferred and exchanged as
provided in Section 2.06(b), (c) or (f) hereof.

(2)           Transfer and Exchange of Beneficial Interests in the Global
Notes.  The transfer and exchange of beneficial interests in the Global Notes
shall be effected through the Depositary, in accordance with the provisions of
this Indenture and the Applicable Procedures.  Beneficial interests in the
Restricted Global Notes shall be subject to restrictions on transfer comparable
to those set forth herein to the extent required by the Securities Act. 
Transfers of beneficial interests in the Global Notes also shall require
compliance with either subparagraph (i) or (ii) below, as applicable, as well as
one or more of the other following subparagraphs, as applicable:

(a)           Transfer of Beneficial Interests in the Same Global Note. 
Beneficial interests in any Restricted Global Note may be transferred to Persons
who take delivery thereof in the form of a beneficial interest in the same
Restricted Global Note in accordance with the transfer restrictions set forth in
the Private Placement Legend.  Beneficial interests in any Unrestricted Global
Note may be transferred to Persons who take delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note.

18


--------------------------------------------------------------------------------




No written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.06(b)(i).

(b)           All Other Transfers and Exchanges of Beneficial Interests in
Global Notes.  In connection with all transfers and exchanges of beneficial
interests that are not subject to Section 2.06(b)(i) above, the transferor of
such beneficial interest must deliver to the Registrar either (A) (1) a written
order from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to credit or
cause to be credited a beneficial interest in another Global Note in an amount
equal to the beneficial interest to be transferred or exchanged and
(2) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase
or (B) (1) a written order from a Participant or an Indirect Participant given
to the Depositary in accordance with the Applicable Procedures directing the
Depositary to cause to be issued a Definitive Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given by
the Depositary to the Registrar containing information regarding the Person in
whose name such Definitive Note shall be registered to effect the transfer or
exchange referred to in (1) above.  Upon consummation of an Exchange Offer by
the Company in accordance with Section 2.06(f) hereof, the requirements of this
Section 2.06(b)(ii) shall be deemed to have been satisfied upon receipt by the
Registrar of the instructions contained in the Letter of Transmittal delivered
by the holder of such beneficial interests in the Restricted Global Notes.  Upon
satisfaction of all of the requirements for transfer or exchange of beneficial
interests in Global Notes contained in this Indenture and the Notes or otherwise
applicable under the Securities Act, the Trustee shall adjust the principal
amount of the relevant Global Note(s) pursuant to Section 2.06(h) hereof.

(c)           Transfer of Beneficial Interests to Another Restricted Global
Note.  A beneficial interest in any Restricted Global Note may be transferred to
a Person who takes delivery thereof in the form of a beneficial interest in
another Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(ii) above and the Registrar receives the following:

(i)            if the transferee will take delivery in the form of a beneficial
interest in the 144A Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item (1)
thereof;

(ii)           if the transferee will take delivery in the form of a beneficial
interest in the Regulation S Global Note, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof; and

(iii)          if the transferee will take delivery in the form of a beneficial
interest in the IAI Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications and certificates
and Opinion of Counsel required by item (3)(d) thereof, if applicable.

(d)           Transfer and Exchange of Beneficial Interests in a Restricted
Global Note for Beneficial Interests in an Unrestricted Global Note.  A
beneficial interest in any Restricted Global Note may be exchanged by any holder
thereof for a beneficial interest in an Unrestricted Global Note or transferred
to a Person who takes delivery thereof in

19


--------------------------------------------------------------------------------




the form of a beneficial interest in an Unrestricted Global Note if the exchange
or transfer complies with the requirements of Section 2.06(b)(ii) above and:

(i)            such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (1) a broker-dealer, (2) a Person participating in
the distribution of the Exchange Notes or (3) a Person who is an affiliate (as
defined in Rule 144) of the Company;

(ii)           such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;

(iii)          such transfer is effected by a Participating Broker-Dealer
pursuant to the Exchange Offer Registration Statement in accordance with the
Registration Rights Agreement; or

(iv)          the Registrar receives the following:

(1)           if the holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a beneficial interest in
an Unrestricted Global Note, a certificate from such holder in the form of
Exhibit C hereto, including the certifications in item (1)(a) thereof; or

(2)           if the holder of such beneficial interest in a Restricted Global
Note proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

If any such transfer or exchange is effected pursuant to this clause (iv) at a
time when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred or exchanged pursuant to this
clause (iv).

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(3)           Transfer or Exchange of Beneficial Interests for Definitive Notes.

(a)           Beneficial Interests in Restricted Global Notes to Restricted
Definitive Notes.  If any holder of a beneficial interest in a Restricted Global
Note proposes to

20


--------------------------------------------------------------------------------




exchange such beneficial interest for a Restricted Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Restricted Definitive Note, then, upon receipt by the Registrar of the
following documentation:

(i)            if the holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Restricted Definitive
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (2)(a) thereof;

(ii)           if such beneficial interest is being transferred to a QIB in
accordance with Rule 144A under the Securities Act, a certificate to the effect
set forth in Exhibit B hereto, including the certifications in item (1) thereof;

(iii)          if such beneficial interest is being transferred to a Non-U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904 under
the Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof;

(iv)          if such beneficial interest is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144 under the Securities Act, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(a) thereof;

(v)           if such beneficial interest is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (B) through (D) above, a certificate to the effect set forth in
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3)(d) thereof, if applicable;

(vi)          if such beneficial interest is being transferred to the Company or
any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or

(vii)         if such beneficial interest is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount.  Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant.  The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered.  Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(i) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.

21


--------------------------------------------------------------------------------




(b)           Beneficial Interests in Restricted Global Notes to Unrestricted
Definitive Notes.  A holder of a beneficial interest in a Restricted Global Note
may exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if:

(i)            such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the holder of
such beneficial interest, in the case of an exchange, or the transferee, in the
case of a transfer, certifies in the applicable Letter of Transmittal that it is
not (1) a broker-dealer, (2) a Person participating in the distribution of the
Exchange Notes or (3) a Person who is an affiliate (as defined in Rule 144) of
the Company;

(ii)           such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;

(iii)          such transfer is effected by a Participating Broker-Dealer
pursuant to the Exchange Offer Registration Statement in accordance with the
Registration Rights Agreement; or

(iv)          the Registrar receives the following:

(1)           if the holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Definitive Note that
does not bear the Private Placement Legend, a certificate from such holder in
the form of Exhibit C hereto, including the certifications in item (1)(b)
thereof; or

(2)           if the holder of such beneficial interest in a Restricted Global
Note proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a Definitive Note that does not bear the Private
Placement Legend, a certificate from such holder in the form of Exhibit B
hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

(c)           Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes.  If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon satisfaction of the conditions set
forth in Section 2.06(b)(ii) hereof, the Trustee shall cause the aggregate
principal amount of the applicable Global Note to be reduced accordingly
pursuant to Section 2.06(h) hereof, and the Company shall execute and the
Trustee shall authenticate and deliver to the Person designated in the
instructions a Definitive Note in the appropriate principal amount.  Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(iii) shall be registered in such name or names and in such
authorized denomination or denominations as the

22


--------------------------------------------------------------------------------




holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect Participant. 
The Trustee shall deliver such Definitive Notes to the Persons in whose names
such Notes are so registered.  Any Definitive Note issued in exchange for a
beneficial interest pursuant to this Section 2.06(c)(iii) shall not bear the
Private Placement Legend.

(4)           Transfer and Exchange of Definitive Notes for Beneficial
Interests.

(a)           Restricted Definitive Notes to Beneficial Interests in Restricted
Global Notes.  If any Holder of a Restricted Definitive Note proposes to
exchange such Note for a beneficial interest in a Restricted Global Note or to
transfer such Restricted Definitive Notes to a Person who takes delivery thereof
in the form of a beneficial interest in a Restricted Global Note, then, upon
receipt by the Registrar of the following documentation:

(i)            if the Holder of such Restricted Definitive Note proposes to
exchange such Note for a beneficial interest in a Restricted Global Note, a
certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof;

(ii)           if such Restricted Definitive Note is being transferred to a QIB
in accordance with Rule 144A under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item (1)
thereof;

(iii)          if such Restricted Definitive Note is being transferred to a
Non-U.S. Person in an offshore transaction in accordance with Rule 903 or
Rule 904 under the Securities Act, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (2) thereof;

(iv)          if such Restricted Definitive Note is being transferred pursuant
to an exemption from the registration requirements of the Securities Act in
accordance with Rule 144 under the Securities Act, a certificate to the effect
set forth in Exhibit B hereto, including the certifications in item (3)(a)
thereof;

(v)           if such Restricted Definitive Note is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (B) through (D) above, a certificate to the effect set forth in
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3)(d) thereof, if applicable;

(vi)          if such Restricted Definitive Note is being transferred to the
Company or any of its Subsidiaries, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(b) thereof; or

(vii)         if such Restricted Definitive Note is being transferred pursuant
to an effective registration statement under the Securities Act, a certificate
to the effect set forth in Exhibit B hereto, including the certifications in
item (3)(c) thereof,

23


--------------------------------------------------------------------------------




the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, in the case of clause (C) above, the Regulation S Global Note,
and in all other cases, the IAI Global Note.

(b)           Restricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes.  A Holder of a Restricted Definitive Note may
exchange such Note for a beneficial interest in an Unrestricted Global Note or
transfer such Restricted Definitive Note to a Person who takes delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note only if:

(i)            such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, certifies
in the applicable Letter of Transmittal that it is not (1) a broker-dealer,
(2) a Person participating in the distribution of the Exchange Notes or (3) a
Person who is an affiliate (as defined in Rule 144) of the Company;

(ii)           such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;

(iii)          such transfer is effected by a Participating Broker-Dealer
pursuant to the Exchange Offer Registration Statement in accordance with the
Registration Rights Agreement; or

(iv)          the Registrar receives the following:

(1)           if the Holder of such Definitive Notes proposes to exchange such
Notes for a beneficial interest in the Unrestricted Global Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (1)(c) thereof; or

(2)           if the Holder of such Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of a beneficial
interest in the Unrestricted Global Note, a certificate from such Holder in the
form of Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(ii), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note.

(c)           Unrestricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes.  A Holder of an Unrestricted Definitive Note may
exchange such Note for a beneficial interest in an Unrestricted Global Note or
transfer such Definitive Notes to a

24


--------------------------------------------------------------------------------




Person who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note at any time.  Upon receipt of a request for such an
exchange or transfer, the Trustee shall cancel the applicable Unrestricted
Definitive Note and increase or cause to be increased the aggregate principal
amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraphs (ii) or (iii) above at a time when an
Unrestricted Global Note has not yet been issued, the Company shall issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee shall authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of Definitive Notes so
exchanged or transferred.

(5)           Transfer and Exchange of Definitive Notes for Definitive Notes. 
Upon written request by a Holder of Definitive Notes and such Holder’s
compliance with the provisions of this Section 2.06(e), the Registrar shall
register the transfer or exchange of Definitive Notes.  Prior to such
registration of transfer or exchange, the requesting Holder shall present or
surrender to the Registrar the Definitive Notes duly endorsed or accompanied by
a written instruction of transfer in form satisfactory to the Registrar duly
executed by such Holder or by its attorney, duly authorized in writing.  In
addition, the requesting Holder shall provide any additional certifications,
documents and information, as applicable, required pursuant to the following
provisions of this Section 2.06(e).

(a)           Restricted Definitive Notes to Restricted Definitive Notes.  Any
Restricted Definitive Note may be transferred to and registered in the name of
Persons who take delivery thereof in the form of a Restricted Definitive Note if
the Registrar receives the following:

(i)            if the transfer will be made pursuant to Rule 144A under the
Securities Act, then the transferor must deliver a certificate in the form of
Exhibit B hereto, including the certifications in item (1) thereof;

(ii)           if the transfer will be made pursuant to Rule 903 or Rule 904,
then the transferor must deliver a certificate in the form of Exhibit B hereto,
including the certifications in item (2) thereof; and

(iii)          if the transfer will be made pursuant to any other exemption from
the registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)
thereof, if applicable.

(b)           Restricted Definitive Notes to Unrestricted Definitive Notes.  Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:

(i)            such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, certifies
in the applicable Letter of Transmittal that it is not (1) a broker-dealer,
(2) a Person participating in the distribution of the Exchange Notes or (3) a
Person who is an affiliate (as defined in Rule 144) of the Company;

25


--------------------------------------------------------------------------------




(ii)           any such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;

(iii)          any such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(iv)          the Registrar receives the following:

(1)           if the Holder of such Restricted Definitive Notes proposes to
exchange such Notes for an Unrestricted Definitive Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(d) thereof; or

(2)           if the Holder of such Restricted Definitive Notes proposes to
transfer such Notes to a Person who shall take delivery thereof in the form of
an Unrestricted Definitive Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Company to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.

(c)           Unrestricted Definitive Notes to Unrestricted Definitive Notes.  A
Holder of Unrestricted Definitive Notes may transfer such Notes to a Person who
takes delivery thereof in the form of an Unrestricted Definitive Note.  Upon
receipt of a written request to register such a transfer, the Registrar shall
register the Unrestricted Definitive Notes pursuant to the instructions from the
Holder thereof.

(6)           Exchange Offer.  Upon the occurrence of the Exchange Offer in
accordance with the Registration Rights Agreement, the Company shall issue and,
upon receipt of an Authentication Order in accordance with Section 2.02, the
Trustee shall authenticate (i) one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of the beneficial
interests in the Restricted Global Notes tendered for acceptance by Persons that
certify in the applicable Letters of Transmittal that (x) they are not
broker-dealers, (y) they are not participating in a distribution of the Exchange
Notes and (z) they are not affiliates (as defined in Rule 144) of the Company,
and accepted for exchange in the Exchange Offer and (ii) Definitive Notes in an
aggregate principal amount equal to the principal amount of the Restricted
Definitive Notes accepted for exchange in the Exchange Offer.  Concurrently with
the issuance of such Notes, the Trustee shall cause the aggregate principal
amount of the applicable Restricted Global Notes to be reduced accordingly, and
the Company shall execute and the Trustee shall authenticate and deliver to the
Persons designated by the Holders of Definitive Notes so accepted Definitive
Notes in the appropriate principal amount.

(7)           Legends.  The following legends shall appear on the face of all
Global Notes and Definitive Notes issued under this Indenture unless
specifically stated otherwise in the applicable provisions of this Indenture.

26


--------------------------------------------------------------------------------




(a)           Private Placement Legend.

(i)            Except as permitted by subparagraph (B) below, each Global Note
and each Definitive Note (and all Notes issued in exchange therefor or
substitution thereof) shall bear the legend in substantially the following form:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW.  BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT), (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT
OR (C) IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3), OR
(7) UNDER THE SECURITIES ACT (AN “ACCREDITED INVESTOR”), (2) AGREES THAT IT WILL
NOT WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF THIS SECURITY RESELL OR
OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY
THEREOF, (B) INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES
TO AN ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS
FURNISHED ON ITS BEHALF BY A U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER
CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS
ON TRANSFER OF THIS SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE
TRUSTEE FOR THIS SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE),
(E) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF THE COMPANY SO REQUESTS), OR (G) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE
TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO
THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY
WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF THIS SECURITY, IF THE PROPOSED
TRANSFEREE IS AN ACCREDITED INVESTOR, THE HOLDER MUST, PRIOR TO SUCH TRANSFER,
FURNISH TO THE TRUSTEE AND THE COMPANY SUCH CERTIFICATIONS, LEGAL OPINIONS OR
OTHER INFORMATION AS EITHER OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  AS USED
HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE
THE MEANING GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.”

27


--------------------------------------------------------------------------------




(ii)           Notwithstanding the foregoing, any Global Note or Definitive Note
issued pursuant to subparagraphs (b)(iv), (c)(ii), (c)(iii), (d)(ii), (d)(iii),
(e)(ii), (e)(iii) or (f) to this Section 2.06 (and all Notes issued in exchange
therefor or substitution thereof) shall not bear the Private Placement Legend.

(b)           Global Note Legend.  Each Global Note shall bear a legend in
substantially the following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.”

(8)           Cancellation and/or Adjustment of Global Notes.  At such time as
all beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof.  At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

(9)           General Provisions Relating to Transfers and Exchanges.

(a)           To permit registrations of transfers and exchanges, the Company
shall execute and the Trustee shall authenticate Global Notes and Definitive
Notes upon the Company’s order or at the Registrar’s request.

(b)           No service charge shall be made to a holder of a beneficial
interest in a Global Note or to a Holder of a Definitive Note for any
registration of transfer or exchange, but the Company and the Trustee may
require payment of a sum sufficient to cover any transfer tax or similar
governmental charge payable in connection therewith (other than any such
transfer taxes or similar governmental charge payable upon exchange or transfer
pursuant to Sections 2.10, 4.13, and 9.05 hereof).

(c)           All Global Notes and Definitive Notes issued upon any registration
of transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Company, evidencing the same debt, and entitled to the same
benefits under this

28


--------------------------------------------------------------------------------




Indenture, as the Global Notes or Definitive Notes surrendered upon such
registration of transfer or exchange.

(d)           The Company shall not be required to register the transfer of or
to exchange a Note between a record date and the next succeeding Interest
Payment Date.

(e)           Prior to due presentment for the registration of a transfer of any
Note, the Trustee, any Agent and the Company may deem and treat the Person in
whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of and interest on such Notes and for
all other purposes, and none of the Trustee, any Agent or the Company shall be
affected by notice to the contrary.

(f)            The Trustee shall authenticate Global Notes and Definitive Notes
in accordance with the provisions of Section 2.02 hereof.

(g)           All certifications, certificates and Opinions of Counsel required
to be submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

Section 2.07.          Replacement Notes.  If any mutilated Note is surrendered
to the Trustee or the Company and the Trustee receives evidence to its
satisfaction of the destruction, loss or theft of any Note, the Company shall
issue and the Trustee, upon receipt of an Authentication Order, shall
authenticate a replacement Note if the Trustee’s requirements are met.  If
required by the Trustee or the Company, an indemnity bond must be supplied by
the Holder that is sufficient in the judgment of the Trustee and the Company to
protect the Company, the Trustee, any Agent and any authenticating agent from
any loss that any of them may suffer if a Note is replaced.  The Company may
charge for its expenses in replacing a Note.

Every replacement Note is an additional obligation of the Company and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

Section 2.08.          Outstanding Notes.  The Notes outstanding at any time are
all the Notes authenticated by the Trustee except for those canceled by it,
those delivered to it for cancellation, those reductions in the interest in a
Global Note effected by the Trustee in accordance with the provisions hereof,
and those described in this Section as not outstanding.  Except as set forth in
Section 2.09 hereof, a Note does not cease to be outstanding because the Company
or an Affiliate of the Company holds the Note.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) holds, on a maturity date, money sufficient to pay Notes payable on
that date, then on and after that date such Notes shall be deemed to be no
longer outstanding and shall cease to accrue interest.

Section 2.09.          Treasury Notes.  In determining whether the Holders of
the required principal amount of Notes have concurred in any direction, waiver
or consent, Notes owned by the Company, or by any Affiliate of the Company,
shall be considered as though not outstanding, except that for the purposes

29


--------------------------------------------------------------------------------




of determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Notes that a responsible officer of the
Trustee actually knows are so owned shall be so disregarded.

Section 2.10.          Temporary Notes.  Until certificates representing Notes
are ready for delivery, the Company may prepare and the Trustee, upon receipt of
an Authentication Order, shall authenticate temporary Notes.  Temporary Notes
shall be substantially in the form of certificated Notes but may have variations
that the Company considers appropriate for temporary Notes and as shall be
reasonably acceptable to the Trustee.  Without unreasonable delay, the Company
shall prepare and the Trustee shall authenticate definitive Notes in exchange
for temporary Notes.

Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.

Section 2.11.          Cancellation.  The Company at any time may deliver Notes
to the Trustee for cancellation.  The Registrar and Paying Agent shall forward
to the Trustee any Notes surrendered to them for registration of transfer,
exchange or payment.  The Trustee and no one else shall cancel all Notes
surrendered for registration of transfer, exchange, payment, replacement or
cancellation and shall destroy canceled Notes (subject to the record retention
requirement of the Exchange Act).  The Company may not issue new Notes to
replace Notes that it has paid or that have been delivered to the Trustee for
cancellation.

Section 2.12.          Defaulted Interest.  If the Company defaults in a payment
of interest on the Notes, it shall pay the defaulted interest in any lawful
manner plus, to the extent lawful, interest payable on the defaulted interest,
to the Persons who are Holders on a subsequent special record date, in each case
at the rate provided in the Notes and in Section 4.01 hereof.  The Company shall
notify the Trustee in writing of the amount of defaulted interest proposed to be
paid on each Note and the date of the proposed payment.  The Company shall fix
or cause to be fixed each such special record date and payment date; provided
that no such special record date shall be less than 10 days prior to the related
payment date for such defaulted interest.  At least 15 days before the special
record date, the Company (or, upon the written request of the Company, the
Trustee in the name and at the expense of the Company) shall mail or cause to be
mailed to Holders a notice that states the special record date, the related
payment date and the amount of such interest to be paid.

Section 2.13.          Record Date.  The Company may set a record date for
purposes of determining the identity of Holders entitled to vote or to consent
to any action by vote or consent authorized or permitted by Sections 6.04 and
6.05.

Section 2.14.          CUSIP Numbers.  The Company in issuing the Notes may use
“CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use
CUSIP numbers in notices of purchase as a convenience to Holders; provided that
any such notice may state that no representation is made as to the correctness
of such numbers either as printed on the Notes or as contained in any notice of
a purchase and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such purchase shall not be affected by any
defect in or the omission of such numbers.  The Company will promptly notify the
Trustee in writing of any change in the CUSIP numbers.

ARTICLE 3

REDEMPTION AND PREPAYMENT

Section 3.01.          Notices to Trustee.  If the Company elects to redeem
Notes pursuant to the optional redemption provisions of Section 3.07 hereof, it
shall furnish to the Trustee, at least 45 days but not more than 60 days before
a redemption date, an Officers’ Certificate setting forth (i) the clause of this

30


--------------------------------------------------------------------------------




Indenture pursuant to which the redemption shall occur, (ii) the Redemption
Date, (iii) the principal amount of Notes to be redeemed, (iv) the Redemption
Price and (v) the CUSIP numbers of the Notes to be redeemed.

Section 3.02.          Selection of Notes to be Redeemed.  In the event that the
Company chooses to redeem less than all of the Notes, selection of the Notes for
redemption will be made by the Trustee either:

(1)           in compliance with the requirements of the principal national
securities exchange, if any, on which the Notes are listed; or

(2)           on a pro rata basis, by lot or by such method as the Trustee shall
deem fair and appropriate.

No Notes of a principal amount of $1,000 or less shall be redeemed in part.

The Trustee shall promptly notify the Company in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed.  Notes and portions of Notes selected
shall be in amounts of $1,000 or whole multiples of $1,000; except that if all
of the Notes of a Holder are to be redeemed, the entire outstanding amount of
Notes held by such Holder, even if not a multiple of $1,000, shall be redeemed. 
Except as provided in the preceding sentence, provisions of this Indenture that
apply to Notes called for redemption also apply to portions of Notes called for
redemption.

Section 3.03.          Notice of Redemption.  At least 30 days but not more than
60 days before a redemption date, the Company shall mail or cause to be mailed,
by first class mail (at its own expense), a notice of redemption to each Holder
whose Notes are to be redeemed at its registered address.

The notice shall identify the Notes to be redeemed, including the CUSIP numbers,
and shall state:

(a)           the Redemption Date;

(b)           the Redemption Price;

(c)           if any Note is being redeemed in part, the portion of the
principal amount of such Note to be redeemed and that, after the Redemption Date
upon surrender of such Note, a new Note or Notes in principal amount equal to
the unredeemed portion shall be issued upon cancellation of the original Note;

(d)           the name and address of the Paying Agent;

(e)           that Notes called for redemption must be surrendered to the Paying
Agent to collect the Redemption Price;

(f)            that, unless the Company defaults in making such redemption
payment, interest on Notes called for redemption ceases to accrue on and after
the Redemption Date;

(g)           the paragraph of the Notes and/or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed; and

31


--------------------------------------------------------------------------------


(h)           that no representation is made as to the correctness or accuracy
of the CUSIP number, if any, listed in such notice or printed on the Notes.

At the Company’s written request, the Trustee shall give the notice of
redemption in the Company’s name and at its expense; provided, however, that the
Company shall have provided to the Trustee, at least 45 days prior to the
Redemption Date (unless a shorter notice shall be satisfactory to the Trustee),
the information required by clauses (a) through (d) above.

Section 3.04.          Effect of Notice of Redemption.  Once notice of
redemption is mailed in accordance with Section 3.03 hereof, Notes called for
redemption become irrevocably due and payable on the Redemption Date at the
Redemption Price.  A notice of redemption may not be conditional.

Section 3.05.          Deposit of Redemption Price.  One Business Day prior to
the Redemption Date, the Company shall deposit with the Trustee or with the
Paying Agent money sufficient to pay the Redemption Price of all Notes to be
redeemed on that date and any amounts owed the Trustee.  The Trustee or the
Paying Agent shall promptly return to the Company any money deposited with the
Trustee or the Paying Agent by the Company in excess of the amounts necessary to
pay the Redemption Price of all Notes to be redeemed and any amounts owed the
Trustee.

If the Company complies with the provisions of the preceding paragraph, on and
after the Redemption Date, interest shall cease to accrue on the Notes or the
portions of Notes called for redemption.  If a Note is redeemed on or after an
interest record date but on or prior to the related interest payment date, then
any accrued and unpaid interest shall be paid to the Person in whose name such
Note was registered at the close of business on such record date.  If any Note
called for redemption shall not be so paid upon surrender for redemption because
of the failure of the Company to comply with the preceding paragraph, interest
shall be paid on the unpaid principal, from the Redemption Date until such
principal is paid, and to the extent lawful on any interest not paid on such
unpaid principal, in each case at the rate provided in the Notes and in
Section 4.01 hereof.

Section 3.06.          Notes Redeemed in Part.  Upon surrender of a Note that is
redeemed in part, the Company shall issue and, upon the Company’s written
request, the Trustee shall authenticate for the Holder at the expense of the
Company a new Note equal in principal amount to the unredeemed portion of the
Note surrendered.

Section 3.07.          Optional Redemption.  At any time on or prior to the
maturity of the Notes may be redeemed or purchased in whole but not in part at
the Company’s option at a price equal to 100% of the principal amount thereof
plus the Applicable Premium as of, and accrued but unpaid interest, if any (the
“Redemption Price”), to, the date of redemption or purchase (which shall be a
Business Day) (the “Redemption Date”) (subject to the right of Holders of record
on the relevant record date to receive interest due on the relevant interest
payment date).

“Applicable Premium” means, with respect to a Note at any Redemption Date, the
greater of:  (1) 1.0% of the principal amount of such Note; and (2) the excess
of (a) the present value at such Redemption Date of (i) the principal amount of
such Note on the Redemption Date plus (ii) all required remaining scheduled
interest payments due on such Note through the Maturity Date, computed using a
discount rate equal to the Treasury Rate plus 20 basis points; over (b) the
principal amount of such Note on such Redemption Date.  Calculation of the
Applicable Premium will be made by the Company or on behalf of the Company by
such Person as the Company shall designate; provided, however, that such
calculation shall not be a duty or obligation of the Trustee.

32


--------------------------------------------------------------------------------




“Treasury Rate” means, with respect to a Redemption Date, as determined by the
Company, the yield to maturity at the time of computation of United States
Treasury securities with a constant maturity (as compiled and published in the
most recent Federal Reserve Statistical Release H.15(519) that has become
publicly available at least two Business Days prior to such Redemption Date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such
Redemption Date to the Maturity Date; provided, however, that if the period from
such Redemption Date to the Maturity Date is not equal to the constant maturity
of the United States Treasury security for which a weekly average yield is
given, the Treasury Rate shall be obtained by linear interpolation (calculated
to the nearest one-twelfth of a year) from the weekly average yields of United
States Treasury securities for which such yields are given, except that if the
period from such Redemption Date to the Maturity Date is less than one year, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year shall be used.

Other than as specifically provided in this Section 3.07, any redemption
pursuant to this Section 3.07 shall be made pursuant to the provisions of
Sections 3.01 through 3.06 hereof.

Section 3.08.          Mandatory Redemption.  The Company shall not be required
to make mandatory redemption payments with respect to the Notes prior to
Maturity.

ARTICLE 4

COVENANTS

Section 4.01.          Payment of Notes.  The Company shall pay or cause to be
paid the principal of, premium, if any, and interest on the Notes on the dates
and in the manner provided in the Notes.  Principal, premium, if any, and
interest shall be considered paid on the date due if the Paying Agent, if other
than the Company or a Subsidiary, holds as of 10:00 a.m. Eastern Time on the due
date money deposited by the Company in immediately available funds and
designated for and sufficient to pay all principal, premium, if any, and
interest then due.

The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; it shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful.

Section 4.02.          Maintenance of Office or Agency.  The Company shall
maintain in the Borough of Manhattan, the City of New York, an office or agency
(which may be an office of the Trustee or an affiliate of the Trustee, Registrar
or co-registrar) where Notes may be surrendered for registration of transfer or
for exchange and where notices and demands to or upon the Company in respect of
the Notes and this Indenture may be served.  The Company shall give prompt
written notice to the Trustee of the location, and any change in the location,
of such office or agency.  If at any time the Company shall fail to maintain any
such required office or agency or shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the Corporate Trust Office of the Trustee.

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency in the Borough of Manhattan,
the City of

33


--------------------------------------------------------------------------------




New York for such purposes.  The Company shall give prompt written notice to the
Trustee of any such designation or rescission and of any change in the location
of any such other office or agency.

The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with Section 2.03.

Section 4.03.          Reports to Holders.  Whether or not required by the rules
and regulations of the Commission, so long as any Notes are outstanding, the
Company shall furnish the Holders of Notes:

(1)           all quarterly and annual financial information that would be
required to be contained in a filing with the Commission on Forms 10-Q and 10-K
if the Company were required to file such Forms, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” that
describes the financial condition and results of operations of the Company and
its consolidated Subsidiaries (showing in reasonable detail, either on the face
of the financial statements or in the footnotes thereto and in Management’s
Discussion and Analysis of Financial Condition and Results of Operations, the
financial condition and results of operations of the Company and its
Subsidiaries) and, with respect to the annual information only, a report thereon
by the Company’s certified independent accountants; and

(2)           all current reports that would be required to be filed with the
Commission on Form 8-K if the Company were required to file such reports, in
each case within the time periods specified in the Commission’s rules and
regulations.

In addition, whether or not required by the rules and regulations of the
Commission, the Company shall file a copy of all such information and reports
with the Commission for public availability within the time periods specified in
the Commission’s rules and regulations (unless the Commission will not accept
such a filing) and make such information available to securities analysts and
prospective investors upon request.  In addition, the Company has agreed that,
for so long as any Notes remain outstanding, it will furnish to the Holders and
to securities analysts and prospective investors, upon their request, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

Section 4.04.          Compliance Certificate.  (1)  The Company shall deliver
to the Trustee, within 90 days after the end of each fiscal year, an Officers’
Certificate stating that a review of the activities of the Company and its
Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officers with a view to determining whether the
Company has kept, observed, performed and fulfilled their obligations under this
Indenture, and further stating, as to each such Officer signing such
certificate, that to the best of his or her knowledge the Company has kept,
observed, performed and fulfilled each and every covenant contained in this
Indenture and is not in default in the performance or observance of any of the
terms, provisions and conditions of this Indenture (or, if a Default or Event of
Default shall have occurred, describing all such Defaults or Events of Default
of which he or she may have knowledge and what action the Company is taking or
proposes to take with respect thereto) and that to the best of his or her
knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on the Notes is
prohibited or if such event has occurred, a description of the event and what
action the Company is taking or proposes to take with respect thereto.

(2)           The Company shall, so long as any of the Notes are outstanding,
promptly deliver to the Trustee, forthwith upon any Officer becoming aware of
any Default or Event of Default, an Officers’ Certificate specifying such
Default or Event of Default and what action the Company is taking or proposes to
take with respect thereto.

34


--------------------------------------------------------------------------------




Section 4.05.          Taxes.  The Company shall pay, and shall cause each of
its Subsidiaries to pay, prior to delinquency, all material taxes, assessments,
and governmental levies except such as are contested in good faith and by
appropriate proceedings or where the failure to effect such payment is not
adverse in any material respect to the Holders.

Section 4.06.          Stay, Extension and Usury Laws.  The Company covenants
(to the extent that it may lawfully do so) that it shall not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension or usury law wherever enacted, now or at any time
hereafter in force, that may affect the covenants or the performance of this
Indenture; and the Company (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
shall not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law has been enacted.

Section 4.07.          Limitation on Incurrence of Additional Indebtedness.  The
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume, guarantee, become liable, contingently or
otherwise, with respect to, or otherwise become responsible for payment of
(collectively, “incur”) any Indebtedness (including, without limitation,
Acquired Indebtedness) other than Permitted Indebtedness.

Notwithstanding the foregoing, if no Default or Event of Default shall have
occurred and be continuing at the time of or as a consequence of the incurrence
of any such Indebtedness, the Company or any of its Subsidiaries may incur
Indebtedness (including, without limitation, Acquired Indebtedness), in each
case if on the date of the incurrence of such Indebtedness, after giving effect
to the incurrence thereof, the Consolidated Fixed Charge Coverage Ratio of the
Company is greater than 1.50 to 1.0.

Section 4.08.          Corporate Existence.  Subject to Article 5 hereof, the
Company shall do or cause to be done all things necessary to preserve and keep
in full force and effect (i) its corporate existence, and the corporate,
partnership or other existence of each of its Subsidiaries, in accordance with
the respective organizational documents (as the same may be amended from time to
time) of the Company or any such Subsidiary and (ii) the rights (charter and
statutory), licenses and franchises of the Company and its Subsidiaries;
provided, however, that the Company shall not be required to preserve any such
right, license or franchise, or the corporate, partnership or other existence of
any of its Subsidiaries, if the Board of Directors of the Company shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company and its Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Holders.

Section 4.09.          Maintenance of Total Unencumbered Assets.  The Company
and its Subsidiaries shall maintain Total Unencumbered Assets of not less than
120% of the aggregate outstanding principal amount of the Unsecured Indebtedness
of the Company and its Subsidiaries, in each case on a consolidated basis.

Section 4.10.          Termination of Certain Covenants if Certain Ratings are
Assigned.  The obligations under the covenants contained in Sections 4.07 and
4.09 hereof shall cease to apply to the Company in the event, and only for so
long as, (1) the Notes are rated BBB or Baa2, or higher by at least two of the
three Rating Agencies, and (2) no Default or Event of Default has occurred and
is continuing.

Section 4.11.          Maintenance of Properties; Books and Records; Compliance
with Law.

(1)           The Company shall and shall cause each of its Subsidiaries to at
all times cause all properties used or useful in the conduct of its business to
be maintained and kept in good

35


--------------------------------------------------------------------------------




condition, repair and working order (reasonable wear and tear excepted) and
supplied with all necessary equipment, and shall cause to be made all necessary
repairs, renewals, replacements, betterments and improvements thereto; provided
that nothing in this Section 4.11 shall prevent the Company or any of its
Subsidiaries from discontinuing the operation or maintenance of any of such
properties, or disposing of any of them, if such discontinuance or disposal is
either (i) in the ordinary course of business, (ii) in the reasonable and good
faith judgment of the Board of Directors or management of the Company or the
Subsidiary concerned, as the case may be, desirable in the conduct of the
business of the Company or such Subsidiary, as the case may be, or
(iii) otherwise permitted by this Indenture.

(2)           The Company shall and shall cause each of its Subsidiaries to keep
proper and true books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Company and each of its Subsidiaries, and reflect on its financial statements
adequate accruals and appropriations to reserves, all in accordance with GAAP
consistently applied to the Company and its Subsidiaries taken as a whole.

(3)           The Company shall and shall cause each of its Subsidiaries to
comply in all material respects with all statutes, laws, ordinances, or
government rules and regulations to which it is subject, non-compliance with
which would materially adversely affect the business, earnings, properties,
assets or condition (financial or otherwise) of the Company and its Subsidiaries
taken as a whole.

Section 4.12.          Registration Rights.  (1)  The Company agrees that the
Holders (and any Person that has a beneficial interest in a Note) from time to
time of Registrable Notes are entitled to the benefits of the Registration
Rights Agreement.  Pursuant to the Registration Rights Agreement, the Company
has agreed for the benefit of the Holders from time to time of Registrable
Notes, at the Company’s expense, to file an Exchange Offer Registration
Statement with respect to an Exchange Offer to exchange the Notes for Exchange
Notes of the Company, which Exchange Notes will have terms substantially
identical in all material respects to the Notes.  In certain circumstance, the
Company may be required by the terms of the Registration Rights Agreement to
file a Shelf Registration Statement covering resales of the Notes.

(2)           Any amounts of Additional Interest due pursuant to the
Registration Rights Agreement shall be payable in cash on the regular Interest
Payment Dates.

Whenever in this Indenture there is mentioned, in any context, the payment of
the principal of, premium, if any, or interest on, or in respect of, any Note,
such mention shall be deemed to include mention of the payment of Additional
Interest provided for in this Section 4.12.

Section 4.13.          Additional Interest.  If Additional Interest is payable
pursuant to the Registration Rights Agreement, the Company shall deliver to the
Trustee a certificate to that effect stating the amount of such Additional
Interest that is payable.

ARTICLE 5

SUCCESSORS

Section 5.01.          Merger, Consolidation, or Sale of Assets.  The Company
shall not, in a single transaction or series of related transactions,
consolidate or merge with or into any Person, or sell, assign, transfer, lease,
convey or otherwise dispose of (or cause or permit any Subsidiary of the Company
to sell, assign, transfer, lease, convey or otherwise dispose of) all or
substantially all of the Company’s assets

36


--------------------------------------------------------------------------------




(determined on a consolidated basis for the Company and the Company’s
Subsidiaries) whether as an entirety or substantially as an entirety to any
Person unless:

(1)           either:

(a)           the Company shall be the surviving or continuing corporation; or

(b)           the Person (if other than the Company) formed by such
consolidation or into which the Company is merged or the Person which acquires
by sale, assignment, transfer, lease, conveyance or other disposition the
properties and assets of the Company and of the Company’s Subsidiaries
substantially as an entirety (the “Surviving Entity”):

(i)            shall be a corporation organized and validly existing under the
laws of the United States or any State thereof or the District of Columbia; and

(ii)           shall expressly assume, by supplemental indenture (in form and
substance satisfactory to the Trustee), executed and delivered to the Trustee,
the due and punctual payment of the principal of, and premium, if any, and
interest on all of the Notes and the performance of every covenant of the Notes
and this Indenture on the part of the Company to be performed or observed;

(2)           immediately after giving effect to such transaction and the
assumption contemplated by clause (1)(b)(ii) above (including giving effect to
any Indebtedness and Acquired Indebtedness incurred or anticipated to be
incurred in connection with or in respect of such transaction), the Company or
such Surviving Entity, as the case may be:  (a) shall have a Consolidated Net
Worth equal to or greater than the Consolidated Net Worth of the Company
immediately prior to such transaction; and (b) shall be able to incur at least
$1.00 of additional Indebtedness (other than Permitted Indebtedness) pursuant to
Section 4.07 hereof;

(3)           immediately before and immediately after giving effect to such
transaction and the assumption contemplated by clause (1)(b)(ii) above
(including, without limitation, giving effect to any Indebtedness and Acquired
Indebtedness incurred or anticipated to be incurred and any Lien granted in
connection with or in respect of the transaction), no Default or Event of
Default shall have occurred or be continuing; and

(4)           the Company or the Surviving Entity shall have delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture comply with the applicable
provisions of this Indenture and that all conditions precedent in this Indenture
relating to such transaction have been satisfied.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Subsidiaries of the
Company the Capital Stock of which constitutes all or substantially all of the
properties and assets of the Company, shall be deemed to be the transfer of all
or substantially all of the properties and assets of the Company.

Section 5.02.          Successor Corporation Substituted.  Upon any
consolidation or merger, or any sale, assignment, transfer, lease, conveyance or
other disposition of all or substantially all of the assets of the Company in
accordance with Section 5.01 hereof, in which the Company is not the continuing

37


--------------------------------------------------------------------------------




corporation, the successor corporation formed by such consolidation or into or
with which the Company is merged or to which such sale, assignment, transfer,
lease, conveyance or other disposition is made shall succeed to, and be
substituted for (so that from and after the date of such consolidation, merger,
sale, lease, conveyance or other disposition, the provisions of this Indenture
referring to the “Company” shall refer instead to the successor corporation and
not to the Company), and may exercise every right and power of, the Company
under this Indenture and the Notes with the same effect as if such successor
corporation had been named as the Company herein; provided, however, that, in
the case of a transfer by lease, the predecessor Company shall not be relieved
from the obligation to pay the principal of and interest on the Notes.

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01.          Events of Default.  The following are “Events of
Default”:

(1)           the failure to pay interest on any Notes when the same becomes due
and payable and the default continues for a period of 30 days;

(2)           the failure to pay the principal on any Notes, when such principal
becomes due and payable, at maturity, or otherwise;

(3)           a default in the observance or performance of any other covenant
or agreement contained in this Indenture and such default continues for a period
of 30 days after the Company receives written notice specifying the default (and
demanding that such default be remedied) from the Trustee or the Holders of at
least 25% of the outstanding principal amount of the Notes (except in the case
of a default with respect to Section 5.01 hereof, which will constitute an Event
of Default with such notice requirement but without such passage of time
requirement);

(4)           the failure to pay at final maturity (giving effect to any
applicable grace periods and any extensions thereof) the principal amount of any
Indebtedness (other than Non-Recourse Indebtedness) of the Company or any
Subsidiary of the Company, or the acceleration of the final stated maturity of
any such Indebtedness (which acceleration is not rescinded, annulled or
otherwise cured within 20 days of receipt by the Company or such Subsidiary of
notice of any such acceleration) if the aggregate principal amount of such
Indebtedness, together with the principal amount of any other such Indebtedness
in default for failure to pay principal at final maturity or which has been
accelerated, aggregates $50.0 million or more at any time;

(5)           there shall have been the entry by a court of competent
jurisdiction of:

(a)           a decree or order for relief in respect of the Company or any
Significant Subsidiary in an involuntary case or proceeding under any applicable
Bankruptcy Law; or

(b)           a decree or order adjudging the Company or any Significant
Subsidiary bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment or composition of or in respect of the Company or any Significant
Subsidiary under any applicable federal or state law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or any Significant Subsidiary or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and any such
decree or order for relief shall continue to be in effect, or any such other
decree or order shall be unstayed and in effect, for a period of 60 consecutive
days; or

38


--------------------------------------------------------------------------------




(6)           (a)           the Company or any Significant Subsidiary commences
a voluntary case or proceeding under any applicable Bankruptcy Law or any other
case or proceeding to be adjudicated bankrupt or insolvent;

(a)           the Company or any Significant Subsidiary consents to the entry of
a decree or order for relief in respect of the Company or such Significant
Subsidiary in an involuntary case or proceeding under any applicable Bankruptcy
Law or to the commencement of any bankruptcy or insolvency case or proceeding
against it;

(b)           the Company or any Significant Subsidiary files a petition or
answer or consent seeking reorganization or relief under any applicable federal
or state law;

(c)           the Company or any Significant Subsidiary:

(i)            consents to the filing of such petition or the appointment of, or
taking possession by, a custodian, receiver, liquidator, assignee, trustee,
sequestrator or similar official of the Company or such Significant Subsidiary
or of any substantial part of its property;

(ii)           makes an assignment for the benefit of creditors; or

(iii)          admits in writing its inability to pay its debts generally as
they become due; or

(d)           the Company or any Significant Subsidiary takes any corporate
action in furtherance of any such actions in this clause (7).

Section 6.02.          Acceleration.  If an Event of Default (other than an
Event of Default specified in clauses (6) or (7) above with respect to the
Company) shall occur and be continuing, the Trustee or the Holders of at least
25% in principal amount of outstanding Notes may declare the principal of and
accrued interest on all the Notes to be due and payable by notice in writing to
the Company and the Trustee specifying the respective Event of Default and that
it is a “notice of acceleration” (the “Acceleration Notice”), and the same shall
become immediately due and payable.

If an Event of Default specified in clauses (6) or (7) above with respect to the
Company occurs and is continuing, then all unpaid principal of, and premium, if
any, and accrued and unpaid interest on all of the outstanding Notes shall ipso
facto become and be immediately due and payable without any declaration or other
act on the part of the Trustee or any Holder.

At any time after a declaration of acceleration with respect to the Notes as
described in the preceding paragraph, the Holders of a majority in principal
amount of the Notes may rescind and cancel such declaration and its
consequences:

(1)           if the rescission would not conflict with any judgment or decree;

(2)           if all existing Events of Default have been cured or waived except
nonpayment of principal or interest that has become due solely because of the
acceleration;

(3)           to the extent the payment of such interest is lawful, interest on
overdue installments of interest and overdue principal, which has become due
otherwise than by such declaration of acceleration, has been paid;

39


--------------------------------------------------------------------------------




(4)           if the Company has paid the Trustee its reasonable compensation
and reimbursed the Trustee for its expenses, disbursements and advances; and

(5)           in the event of the cure or waiver of an Event of Default of the
type described in clauses (6) or (7) of Section 6.01 hereof, the Trustee shall
have received an Officers’ Certificate and an Opinion of Counsel that such Event
of Default has been cured or waived.  No such rescission shall affect any
subsequent Default or impair any right consequent thereto.

Section 6.03.          Other Remedies.  If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of principal, premium, if any, and interest on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default.  All remedies are cumulative
to the extent permitted by law.

Section 6.04.          Waiver of Past Defaults.  Holders of not less than a
majority in aggregate principal amount of the then outstanding Notes by notice
in writing to the Trustee may on behalf of the Holders of all of the Notes waive
an existing Default or Event of Default and its consequences hereunder, except a
continuing Default or Event of Default in the payment of the principal of,
premium, if any, or interest on, the Notes (provided, however, that the Holders
of a majority in aggregate principal amount of the then outstanding Notes may
rescind an acceleration and its consequences, including any related payment
default that resulted from such acceleration).  Upon any such waiver, such
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured for every purpose of this Indenture; but no such
waiver shall extend to any subsequent or other Default or impair any right
consequent thereon.

Section 6.05.          Control by Majority.  Holders of a majority in principal
amount of the then outstanding Notes may, by written notice, direct the time,
method and place of conducting any proceeding for exercising any remedy
available to the Trustee or exercising any trust or power conferred on it. 
However, the Trustee may refuse to follow any direction that conflicts with law
or this Indenture that the Trustee determines may be unduly prejudicial to the
rights of other Holders of Notes or that may involve the Trustee in any personal
liability.

Section 6.06.          Limitation on Suits.  A Holder of a Note may pursue a
remedy with respect to this Indenture or the Notes only if:

(a)           a Holder gives to the Trustee written notice of a continuing Event
of Default;

(b)           the Holders of at least 25% in principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;

(c)           such Holder or Holders offer and, if requested, provide to the
Trustee indemnity satisfactory to the Trustee against any loss, liability or
expense;

(d)           the Trustee does not comply with the request within 60 days after
receipt of the request and the offer and, if requested, the provision of
indemnity; and

40


--------------------------------------------------------------------------------




(e)           during such 60-day period the Holders of a majority in principal
amount of the then outstanding Notes do not give the Trustee a written direction
inconsistent with the request.

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.

Section 6.07.          Rights of Holders of Notes To Receive Payment. 
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of principal, premium, if any, and interest on the Notes so
held, on or after the respective due dates expressed in the Notes (including in
connection with an offer to purchase), or to bring suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder.

Section 6.08.          Collection Suit by Trustee.  If an Event of Default
specified in Section 6.01(1) or (2) occurs and is continuing, the Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against the Company for the whole amount of principal of, premium, if any,
and interest remaining unpaid on the Notes and interest on overdue principal
and, to the extent lawful, interest and such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel and any amounts due the Trustee under Section 7.07
hereof.

Section 6.09.          Trustee May File Proofs of Claim.  The Trustee is
authorized to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel) and the Holders allowed in any judicial
proceedings relative to the Company (or any other obligor upon the Notes), its
creditors or its property and shall be entitled and empowered to collect,
receive and distribute any money or other property payable or deliverable on any
such claims and any custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and in the event
that the Trustee shall consent in writing to the making of such payments
directly to the Holders, to pay to the Trustee any amount due to it for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, and any other amounts due the Trustee under Section 7.07
hereof.  To the extent that the payment of any such compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.07 hereof out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Holders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.  Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

Section 6.10.          Priorities.  If the Trustee collects any money pursuant
to this Article, it shall pay out the money in the following order:

First:  to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expense and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

Second:  to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the

41


--------------------------------------------------------------------------------




amounts due and payable on the Notes for principal, premium, if any and
interest, respectively; and

Third:  to the Company or to such party as a court of competent jurisdiction
shall direct.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

Section 6.11.          Undertaking for Costs.  In any suit for the enforcement
of any right or remedy under this Indenture or in any suit against the Trustee
for any action taken or omitted by it as a Trustee, a court in its discretion
may require the filing by any party litigant in the suit of an undertaking to
pay the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant.  This Section does not apply to a suit by the
Trustee, a suit by a Holder of a Note pursuant to Section 6.07 hereof, or a suit
by Holders of more than 10% in principal amount of the then outstanding Notes.

ARTICLE 7

TRUSTEE

Section 7.01.          Duties of Trustee.  (1)  If an Event of Default has
occurred and is continuing, the Trustee shall exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in its exercise, as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs.

(2)           Except during the continuance of an Event of Default:

(a)           the Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

(b)           the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture in the absence of bad faith on the Trustee’s
part; provided, however, that the Trustee shall examine the certificates and
opinions to determine whether or not they substantially conform to the
requirements of this Indenture.

(3)           The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

(a)           this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

(b)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts;

42


--------------------------------------------------------------------------------




(c)           the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a written direction
received by it pursuant to Section 6.05; and

(d)           the Trustee shall not be required to expend or risk its own funds
or otherwise incur financial liability in the performance of any of its duties
under this Indenture or in the exercise of any of its rights or powers, if it
has reasonable grounds to believe repayment of the funds or adequate indemnity
against the risk or liability is not reasonably assured to it.

(4)           Every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee is subject to
the provisions of this Section 7.01 and to the provisions of the TIA.

(5)           The Trustee may refuse to perform any duty or exercise any right
or power unless it receives indemnity satisfactory to it against any loss,
liability or expense.

(6)           The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Company.  Money and
Government Securities held in trust by the Trustee need not be segregated from
other funds except to the extent required by law.

(7)           The Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of not less than a majority in principal amount of the Notes at the
time outstanding given pursuant to Section 6.05 of this Indenture, relating to
the time, method and place of conducting any proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred upon the Trustee
under this Indenture.

Section 7.02.          Rights of Trustee.  (1)  The Trustee may conclusively
rely on any document believed by it to be genuine and to have been signed or
presented by the proper Person.  The Trustee need not investigate any fact or
matter stated in the document.

(2)           Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel that conforms to Section 11.04. 
The Trustee shall not be liable for any action it takes or omits to take in good
faith in reliance on such Officers’ Certificate or Opinion of Counsel.

(3)           The Trustee may act through agents and shall not be responsible
for the misconduct or negligence of any agent appointed with due care.

(4)           The Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within its rights or
powers, except conduct that constitutes willful misconduct, negligence or bad
faith.

(5)           The Trustee may consult with counsel, and the Trustee will not be
liable for any action it takes or omits in reliance on, and in accordance with,
written advice of counsel.

(6)           The Trustee will not be required to investigate any facts or
matters stated in any document, but if it decides to investigate any matters or
facts, the Trustee or its agents or attorneys will be entitled to examine the
books, records and premises of the Company.

43


--------------------------------------------------------------------------------




Section 7.03.          Individual Rights of Trustee.  The Trustee in its
individual or any other capacity may become the owner or pledgee of Notes and
may otherwise deal with the Company or any Affiliate of the Company with the
same rights it would have if it were not Trustee.  Any Paying Agent, Registrar,
co-registrar or co-paying agent may do the same with like rights.  However, the
Trustee must comply with Sections 7.10 and 7.11 hereof.

Section 7.04.          Trustee’s Disclaimer.  The Trustee (i) is not responsible
for and makes no representation as to the validity or adequacy of this
Indenture, (ii) shall not be accountable for the Company’s use of the proceeds
from the Notes and (iii) shall not be responsible for any statement of the
Company in this Indenture, other than the Trustee’s certificate of
authentication, or in any prospectus used in the sale of any of the Notes, other
than statements, if any, provided in writing by the Trustee for use in such
prospectus.

Section 7.05.          Notice of Defaults.  The Trustee will give to the Holders
notice of any Default with regard to the Notes actually known to a Responsible
Officer within 90 days after receipt of such knowledge and in the manner and to
the extent provided in TIA § 313(c), and otherwise as provided in Section 11.02
of this Indenture; provided, however, that except in the case of a Default in
payment of the principal of, premium, if any, or interest on any Note, the
Trustee will be protected in withholding notice of Default if and so long as a
committee of its Responsible Officers in good faith determines that withholding
of the notice is in the interests of the Holders of the Notes.

Section 7.06.          Reports by Trustee.  Within 60 days after each October 15
beginning with the October 15 following the date of this Indenture, the Trustee
will mail to each Holder, at the name and address which appears on the
registration books of the Company, and to each Holder who has, within the two
years preceding the mailing, filed that person’s name and address with the
Trustee for that purpose and each Holder whose name and address have been
furnished to the Trustee pursuant to Section 2.05, a brief report dated as of
that October 15 which complies with TIA § 313(a).  Reports to Noteholders
pursuant to this Section 7.06 shall be transmitted in the manner and to the
extent provided in TIA § 313(c).  The Trustee also will comply with TIA §
313(b).

A copy of each report will at the time of its mailing to Holders be filed with
each stock exchange on which the Notes are listed and also with the SEC.  The
Company will promptly notify the Trustee when the Notes are listed on any stock
exchange and of any delisting of the Notes.

Section 7.07.          Compensation and Indemnity.  The Company shall pay to the
Trustee from time to time reasonable compensation for its services.  The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust.  The Company shall reimburse the Trustee upon
request for all reasonable out-of-pocket expenses incurred or made by it,
including costs of collection, in addition to the compensation for its
services.  Such expenses shall include the reasonable compensation and expenses,
disbursements and advances of the Trustee’s agents, counsel, accountants and
experts.

The Company shall indemnify the Trustee against any and all loss, liability or
expense (including reasonable attorney’s fees) incurred by it in connection with
the administration of the trust created by this Indenture and the performance of
its duties under this Indenture.  The Trustee shall notify the Company promptly
of any claim for which it may seek indemnity.  Failure by the Trustee to so
notify the Company shall not relieve the Company of its obligations hereunder. 
The Company shall defend the claim and the Trustee may have separate counsel and
the Company shall pay the fees and expenses of such counsel.  The Company need
not pay for any settlement made without its consent.  The Company need not
reimburse any expense or indemnify against any loss, expense or liability
incurred by the Trustee to the extent it is due to the Trustee’s own willful
misconduct, negligence or bad faith.

44


--------------------------------------------------------------------------------




To secure the Company’s obligations to make payments to the Trustee under this
Section 7.07, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee, other than money or property held in
trust to pay principal or interest on particular Notes.  Those obligations of
the Company shall survive the satisfaction and discharge of this Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Sections 6.01(6) or (7) hereof occurs, the expenses and the
compensation for the services of the Trustee are intended to constitute expenses
of administration under any Bankruptcy Law.

For purposes of this Section 7.07, “Trustee” will include any predecessor
Trustee, but the willful misconduct, negligence or bad faith of any Trustee
shall not affect the rights of any other Trustee under this Section 7.07.

Section 7.08.          Replacement of Trustee.  The Trustee may resign at any
time by so notifying the Company.  The Holders of a majority in aggregate
principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Company and may appoint a successor Trustee.  The
Company may remove the Trustee if:

(a)           the Trustee fails to comply with Section 7.10;

(b)           he Trustee is adjudged bankrupt or insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;

(c)           a custodian or public officer takes charge of the Trustee or its
property; or

(d)           the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee. 
Within one year after the successor Trustee takes office, the Holders of a
majority in aggregate principal amount of the then outstanding Notes may appoint
a successor Trustee to replace the successor Trustee appointed by the Company.

No removal or appointment of a Trustee will be valid if that removal or
appointment would conflict with any law applicable to the Company.

A successor Trustee will deliver a written acceptance of its appointment to the
retiring Trustee and to the Company.  Immediately after that, the retiring
Trustee will, subject to the Lien provided for in Section 7.07, transfer all
property held by it as Trustee to the successor Trustee, the resignation or
removal of the retiring Trustee will become effective, and the successor Trustee
will have all the rights, powers and duties of the Trustee under this
Indenture.  A successor Trustee will mail notice of its succession to each
Holder.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of a majority in aggregate principal amount of the then outstanding Notes may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

45


--------------------------------------------------------------------------------




Notwithstanding the replacement of the Trustee pursuant to this Section, the
Company’s obligations under Section 7.07 shall continue for the benefit of the
retiring Trustee.

Section 7.09.          Successor Trustee by Merger, etc.  If the Trustee
consolidates with, merges or converts into, or transfers all or substantially
all of its corporate trust assets to, another Person, the resulting, surviving
or transferee Person will, without any further act, be the successor Trustee.

If at the time a successor by merger, conversion or consolidation to the Trustee
succeeds to the trusts created by this Indenture any of the Notes have been
authenticated but not delivered, the successor to the Trustee may adopt the
certificate of authentication of the predecessor Trustee, and deliver the Notes
which were authenticated by the predecessor Trustee; and if at that time any of
the Notes have not been authenticated, the successor to the Trustee may
authenticate those Notes in its own name as the successor to the Trustee; and in
either case the certificates of authentication will have the full force provided
in this Indenture for certificates of authentication.

Section 7.10.          Eligibility; Disqualification.  The Trustee will at all
times satisfy the requirements of TIA § 310(a).  The Trustee will at all times
have (or shall be a member of a bank holding company system whose parent
corporation has) a combined capital and surplus of at least $50,000,000 as set
forth in its most recently published annual report of condition, which will be
deemed for this paragraph to be its combined capital and surplus.  The Trustee
will comply with TIA § 310(b).

Section 7.11.          Preferential Collection of Claims.  The Trustee shall
comply with TIA § 311(a), excluding any creditor relationship listed in TIA §
311(b).  A Trustee who has resigned or been removed shall be subject to TIA §
311(a) to the extent indicated therein.

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01.          Option To Effect Legal Defeasance or Covenant
Defeasance.  The Company may, at the option of its Board of Directors evidenced
by a Board Resolution set forth in an Officers’ Certificate, at any time, elect
to have either Section 8.02 or 8.03 hereof be applied to all outstanding Notes
upon compliance with the conditions set forth below in this Article 8.

Section 8.02.          Legal Defeasance and Discharge.  Upon the Company’s
exercise under Section 8.01 hereof of the option applicable to this
Section 8.02, the Company shall, subject to the satisfaction of the conditions
set forth in Section 8.04 hereof, be deemed to have been discharged from its
obligations with respect to all outstanding Notes on the date the conditions set
forth below are satisfied (hereinafter, “Legal Defeasance”).  For this purpose,
Legal Defeasance means that the Company shall be deemed to have paid and
discharged the entire Indebtedness represented by the outstanding Notes, which
shall thereafter be deemed to be “outstanding” only for the purposes of
Section 8.05 hereof and the other Sections of this Indenture referred to in (a)
and (b) below, and to have satisfied all its other obligations under such Notes
and this Indenture (and the Trustee, on written demand of and at the expense of
the Company, shall execute proper instruments acknowledging the same), except
for the following provisions which shall survive until otherwise terminated or
discharged hereunder:  (a) the rights of Holders of outstanding Notes to receive
solely from the trust fund described in Section 8.04 hereof, and as more fully
set forth in such Section, payments in respect of the principal of, premium, if
any, and interest on such Notes when such payments are due, (b) the Company’s
obligations with respect to such Notes under Article 2 and Section 4.02 hereof,
(c) the rights, powers, trusts, duties and immunities of the Trustee hereunder
and the Company’s obligations in connection therewith and (d) this Article 8. 
Subject to

46


--------------------------------------------------------------------------------


compliance with this Article 8, the Company may exercise its option under this
Section 8.02 notwithstanding the prior exercise of its option under Section 8.03
hereof.

Section 8.03.          Covenant Defeasance.  Upon the Company’s exercise under
Section 8.01 hereof of the option applicable to this Section 8.03, the Company
shall, subject to the satisfaction of the conditions set forth in Section 8.04
hereof, be released from its obligations under the covenants contained in
Sections 4.07, 4.09 and 4.10 hereof and clause (2) of Section 5.01 hereof with
respect to the outstanding Notes on and after the date the conditions set forth
in Section 8.04 are satisfied (hereinafter, “Covenant Defeasance”), and the
Notes shall thereafter be deemed not “outstanding” for the purposes of any
direction, waiver, consent or declaration or act of Holders (and the
consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes).  For this purpose, Covenant Defeasance means that, with respect to
the outstanding Notes, the Company may omit to comply with and shall have no
liability in respect of any term, condition or limitation set forth in any such
covenant, whether directly or indirectly, by reason of any reference elsewhere
herein to any such covenant or by reason of any reference in any such covenant
to any other provision herein or in any other document and such omission to
comply shall not constitute a Default or an Event of Default under Section 6.01
hereof, but, except as specified above, the remainder of this Indenture and such
Notes shall be unaffected thereby.  In addition, upon the Company’s exercise
under Section 8.01 hereof of the option applicable to this Section 8.03 hereof,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
Sections 6.01(4) and (5) hereof shall not constitute Events of Default.

Section 8.04.          Conditions to Legal or Covenant Defeasance.  The
following shall be the conditions to the application of either Section 8.02 or
8.03 hereof to the outstanding U.S. Notes:

In order to exercise either Legal Defeasance or Covenant Defeasance:

(a)           the Company must irrevocably deposit with the Trustee, in trust,
for the benefit of the Holders, cash in United States dollars, non-callable
Government Securities, or a combination thereof, in such amounts as will be
sufficient, in the written opinion of a nationally recognized firm of
independent public accountants addressed to the Trustee, to pay the principal
of, premium, if any, and interest on the outstanding Notes on the stated date
for payment thereof and any other amounts owing under this Indenture;

(b)           in the case of an election under Section 8.02 hereof, the Company
shall have delivered to the Trustee an Opinion of Counsel in the United States
reasonably acceptable to the Trustee confirming that (i) the Company has
received from, or there has been published by, the Internal Revenue Service a
ruling or (ii) since the date of this Indenture, there has been a change in the
applicable federal income tax law, in either case to the effect that, and based
thereon such Opinion of Counsel shall confirm that, the Holders of the
outstanding Notes will not recognize income, gain or loss for federal income tax
purposes as a result of such Legal Defeasance and will be subject to federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such Legal Defeasance had not occurred;

(c)           in the case of an election under Section 8.03 hereof, the Company
shall have delivered to the Trustee an Opinion of Counsel in the United States
reasonably acceptable to the Trustee confirming that the Holders of the
outstanding Notes will not recognize income, gain or loss for federal income tax
purposes as a result of such Covenant Defeasance and will be subject to federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such Covenant Defeasance had not occurred;

47


--------------------------------------------------------------------------------




(d)           no Default or Event of Default shall have occurred and be
continuing on the date of such deposit or insofar as Events of Default from
bankruptcy or insolvency events are concerned, at any time in the period ending
on the 91st day after the date of deposit;

(e)           such Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under this Indenture or any
other material agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound;

(f)            the Company shall have delivered to the Trustee an Officers’
Certificate stating that the deposit was not made by the Company with the intent
of preferring the Holders over any other creditors of the Company or with the
intent of defeating, hindering, delaying or defrauding any other creditors of
the Company or others;

(g)           the Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for or relating to the Legal Defeasance or the Covenant
Defeasance, as the case may be, have been complied with; and

(h)           the Company shall have delivered to the Trustee an Opinion of
Counsel to the effect that, assuming no intervening bankruptcy of the Company
between the date of deposit and the 91st day following the date of deposit and
that no Holder is an insider of the Company, after the 91st day following the
date of deposit, the trust funds will not be subject to the effect of any
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally.

Notwithstanding the foregoing, the opinion of counsel required by clause (b)
above with respect to Legal Defeasance need not be delivered if all Notes not
theretofore delivered to the Trustee for cancellation have become due and
payable.

Section 8.05.          Deposited Money and Government Securities To Be Held in
Trust; Other Miscellaneous Provisions.  Subject to Section 8.06 hereof, all
money and non-callable Government Securities (including the proceeds thereof)
deposited with the Trustee pursuant to Section 8.04 hereof in respect of the
outstanding Notes shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Company acting as
Paying Agent) as the Trustee may determine, to the Holders of such Notes of all
sums due and to become due thereon in respect of principal, premium, if any, and
interest, but such money need not be segregated from other funds except to the
extent required by law.

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon the written request of the
Company any money or non-callable Government Securities held by it as provided
in Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(a) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

48


--------------------------------------------------------------------------------




Section 8.06.          Repayment to Company.  Any money deposited with the
Trustee or any Paying Agent, or then held by the Company, in trust for the
payment of the principal of, premium, if any, or interest on any Note and
remaining unclaimed for two years after such principal, and premium, if any, or
interest has become due and payable shall be paid to the Company on its written
request or (if then held by the Company) shall be discharged from such trust;
and the Holder of such Note shall thereafter look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in the New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Company.

Section 8.07.          Reinstatement.  If the Trustee or Paying Agent is unable
to apply any United States dollars or non-callable Government Securities in
accordance with Section 8.02 or 8.03 hereof, as the case may be, by reason of
any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such application, then the Company’s
obligations under this Indenture and the Notes shall be revived and reinstated
as though no deposit had occurred pursuant to Section 8.02 or 8.03 hereof until
such time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 8.02 or 8.03 hereof, as the case may be; provided,
however, that, if the Company makes any payment of principal of, premium, if
any, or interest on any Note following the reinstatement of its obligations, the
Company shall be subrogated to the rights of the Holders of such Notes to
receive such payment from the money held by the Trustee or Paying Agent.

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01.          Without Consent of Holders of Notes.  Notwithstanding
Section 9.02 of this Indenture, the Company and the Trustee may amend or
supplement this Indenture or the Notes without the consent of any Holder of a
Note:

(a)           to cure any ambiguity, defect or inconsistency that does not
adversely affect in any material respect the rights hereunder of any Holder of
the Notes;

(b)           to provide for uncertificated Notes in addition to or in place of
certificated Notes or to alter the provisions of Article 2 hereof (including the
related definitions) in a manner that does not materially adversely affect any
Holder;

(c)           to provide for the assumption of the Company’s obligations to the
Holders by a successor to the Company pursuant to Article 5 hereof;

(d)           to make any change that would provide any additional rights or
benefits to the Holders of the Notes or that does not adversely affect in any
material respect the rights hereunder of any Holder of the Notes;

(e)           to comply with requirements of the SEC in order to effect or
maintain the qualification of this Indenture under the TIA; or

(f)            to evidence and provide for the acceptance of appointment under
this Indenture of a successor Trustee.

49


--------------------------------------------------------------------------------




Upon the written request of the Company accompanied by, to the extent necessary,
a Board Resolution authorizing the execution of any such amended or supplemental
Indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof, the Trustee shall join with the Company in the execution of
any amended or supplemental Indenture authorized or permitted by the terms of
this Indenture and to make any further appropriate agreements and stipulations
that may be therein contained, but the Trustee shall not be obligated to enter
into such amended or supplemental Indenture that affects its own rights, duties
or immunities under this Indenture or otherwise.

Section 9.02.          With Consent of Holders of Notes.  Except as provided
below in this Section 9.02, the Company and the Trustee may amend or supplement
this Indenture, and the Notes with the written consent of the Holders of at
least a majority in principal amount of the Notes then outstanding voting as a
single class (including consents obtained in connection with a tender offer or
exchange offer for, or purchase of, the Notes), and, subject to Sections 6.04
and 6.07 hereof, any existing Default or Event of Default (other than a Default
or Event of Default in the payment of the principal of, premium, if any, or
interest on the Notes, except a payment default resulting from an acceleration
that has been rescinded) or compliance with any provision of this Indenture or
the Notes may be waived with the written consent of the Holders of a majority in
principal amount of the then outstanding Notes voting as a single class
(including consents obtained in connection with a tender offer or exchange offer
for, or purchase of, the Notes).

Upon the written request of the Company accompanied by a Board Resolution
authorizing the execution of any such amended or supplemental Indenture, and
upon the filing with the Trustee of evidence satisfactory to the Trustee of the
consent of the Holders of Notes as aforesaid, and upon receipt by the Trustee of
the documents described in Section 7.02 hereof, the Trustee shall join with the
Company in the execution of such amended or supplemental Indenture unless such
amended or supplemental Indenture directly affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise, in which case the
Trustee may in its discretion, but shall not be obligated to, enter into such
amended or supplemental Indenture.

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this Section becomes effective,
the Company shall mail to the Holders affected thereby a notice briefly
describing the amendment, supplement or waiver.  Any failure of the Company to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such amended or supplemental Indenture or waiver. 
Subject to Sections 6.04 and 6.07 hereof, the Holders of a majority in aggregate
principal amount of the Notes then outstanding voting as a single class may
waive in writing compliance in a particular instance by the Company with any
provision of this Indenture or the Notes.  However, without the written consent
of each Holder affected, an amendment or waiver under this Section 9.02 may not
(with respect to any Notes held by a non-consenting Holder):

(a)           reduce the amount of Notes whose Holders must consent to an
amendment;

(b)           reduce the rate of or change or have the effect of changing the
time for payment of interest, including defaulted interest, on any Notes;

(c)           reduce the principal of or change or have the effect of changing
the fixed maturity of any Notes;

50


--------------------------------------------------------------------------------




(d)           make any Notes payable in money other than that stated in the
Notes;

(e)           make any change in provisions of this Indenture protecting the
right of each Holder to receive payment of principal of and interest on such
Note on or after the due date thereof or to bring suit to enforce such payment,
or permitting Holders of a majority in principal amount of Notes to waive
Defaults or Events of Default; or

(f)            modify or change any provision of this Indenture or the related
definitions affecting the subordination or ranking of the Notes in a manner
which adversely affects the Holders.

Section 9.03.          Compliance with Trust Indenture Act.  Every amendment or
supplement to this Indenture or the Notes shall be set forth in a amended or
supplemental Indenture that complies with the TIA as then in effect.

Section 9.04.          Revocation and Effect of Consents.  Until an amendment,
supplement or waiver becomes effective, a consent to it by a Holder is a
continuing consent by the Holder of a Note and every subsequent Holder of a Note
or portion of a Note that evidences the same debt as the consenting Holder’s
Note, even if notation of the consent is not made on any Note.  However, any
such Holder or subsequent Holder may revoke the consent as to its Note if the
Trustee receives written notice of revocation before the date the waiver,
supplement or amendment becomes effective.  An amendment, supplement or waiver
becomes effective in accordance with its terms and thereafter binds every
Holder.

Section 9.05.          Notation on or Exchange of Notes.  The Trustee may place
an appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated.  The Company in exchange for all Notes may issue and
the Trustee shall, upon receipt of an Authentication Order, authenticate new
Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

Section 9.06.          Trustee To Sign Amendments, etc.  The Trustee shall sign
any amended or supplemental Indenture authorized pursuant to this Article 9 if
the amendment or supplement does not adversely affect the rights, duties,
liabilities or immunities of the Trustee.  The Company may not sign an amendment
or supplemental Indenture until the Board of Directors approves it.  In
executing any amended or supplemental Indenture, the Trustee shall be entitled
to receive and (subject to Section 7.01 hereof) shall be fully protected in
relying conclusively upon, in addition to the documents required by
Section 11.04 hereof, an Officer’s Certificate and an Opinion of Counsel stating
that the execution of such amended or supplemental Indenture is authorized or
permitted by this Indenture.

51


--------------------------------------------------------------------------------




ARTICLE 10

SATISFACTION AND DISCHARGE

Section 10.01.        Satisfaction and Discharge.  This Indenture will be
discharged and will cease to be of further effect (except as to surviving rights
or registration of transfer or exchange of the Notes, as expressly provided for
in this Indenture) as to all outstanding Notes, when:

(a)           either:

(i)            all the Notes theretofore authenticated and delivered (except
lost, stolen or destroyed Notes that have been replaced or paid and Notes for
whose payment money has theretofore been deposited in trust or segregated and
held in trust by the Company and thereafter repaid to the Company or discharged
from such trust) have been delivered to the Trustee for cancellation; or

(ii)           all Notes not theretofore delivered to the Trustee for
cancellation have become due and payable and the Company has irrevocably
deposited or caused to be deposited with the Trustee funds in an amount
sufficient to pay and discharge the entire Indebtedness on the Notes not
theretofore delivered to the Trustee for cancellation, for principal of,
premium, if any, and interest on the Notes to the date of deposit together with
irrevocable instructions from the Company directing the Trustee to apply such
funds to the payment thereof at maturity or redemption, as the case may be;

(b)           the Company has paid all other sums payable under this Indenture
by the Company; and

(c)           the Company has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel stating that all conditions precedent under this
Indenture relating to the satisfaction and discharge of this Indenture have been
complied with.

Section 10.02.        Application of Trust Money.  Subject to the provisions of
Section 8.06, all money deposited with the Trustee pursuant to Section 10.01
shall be held in trust and applied by it, in accordance with the provisions of
the Notes and this Indenture, to the payment, either directly or through any
Paying Agent (including the Company acting as its own Paying Agent) as the
Trustee may determine, to the Persons entitled thereto, of the principal (and
premium, if any) and interest for whose payment such money has been deposited
with the Trustee; but such money need not be segregated from other funds except
to the extent required by law.

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 10.01 by reason of any legal proceeding or
by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Company’s
obligations under this Indenture and the Notes shall be revived and reinstated
as though no deposit had occurred pursuant to Section 10.01; provided that if
the Company has made any payment of principal of, premium, if any, or interest
on any Notes because of the reinstatement of its obligations, the Company shall
be subrogated to the rights of the Holders of such Notes to receive such payment
from the money or Government Securities held by the Trustee or Paying Agent.

52


--------------------------------------------------------------------------------




ARTICLE 11

MISCELLANEOUS

Section 11.01.        Trust Indenture Act Controls.  If any provision of this
Indenture limits, qualifies or conflicts with the duties imposed by TIA §
318(c), the imposed duties shall control.

Section 11.02.        Notices.  Any notice or communication by the Company or
the Trustee to the others is duly given if in writing and delivered in Person or
mailed by first class mail (registered or certified, return receipt requested),
telex, telecopier or overnight air courier guaranteeing next day delivery, to
the others’ address:

If to the Company:

iStar Financial Inc.
1114 Avenue of the Americas, 27th Floor
New York, NY  10036
Facsimile:  (212) 930-9494
Attention:  Chief Executive Officer

With a copy to:

Clifford Chance US LLP
200 Park Avenue, 52nd Floor
New York, NY  10166-0153
Facsimile:  (212) 878-8375
Attention:  Kathleen L. Werner, Esq.

If to the Trustee:

U.S. Bank Trust National Association
100 Wall Street, 19th Floor
New York, NY  10005
Facsimile:  (212) 361-6153
Attention:  Corporate Trust Department

The Company or the Trustee, by notice to the others may designate additional or
different addresses for subsequent notices or communications.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given:  at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt acknowledged,
if telecopied; and the next Business Day after timely delivery to the courier,
if sent by overnight air courier guaranteeing next day delivery.

Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar.  Any notice or communication shall also be so mailed to any Person
described in TIA § 313(c), to the extent required by the TIA.  Failure to mail a
notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.

53


--------------------------------------------------------------------------------




If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

Section 11.03.        Communication by Holders of Notes with Other Holders of
Notes.  Holders may communicate pursuant to TIA § 312(b) with other Holders with
respect to their rights under this Indenture or the Notes.  The Company, the
Trustee, the Registrar and anyone else shall have the protection of
TIA § 312(c).

Section 11.04.        Certificate and Opinion as to Conditions Precedent.  Upon
any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:

(a)           an Officers’ Certificate in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 11.05 hereof) stating that, in the opinion of the signers, all
conditions precedent and covenants, if any, provided for in this Indenture
relating to the proposed action have been satisfied; and

(b)           an Opinion of Counsel in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 11.05 hereof) stating that, in the opinion of such counsel, all such
conditions precedent and covenants have been satisfied.

Section 11.05.        Statements Required in Certificate or Opinion.  Each
certificate or opinion with respect to compliance with a condition or covenant
provided for in this Indenture (other than a certificate provided pursuant to
TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e) and shall
include:

(a)           a statement that the Person making such certificate or opinion has
read such covenant or condition;

(b)           a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c)           a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d)           a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been satisfied.

Section 11.06.        Rules by Trustee and Agents.  The Trustee may make
reasonable rules for action by or at a meeting of Holders.  The Registrar or
Paying Agent may make reasonable rules and set reasonable requirements for its
functions.

Section 11.07.        No Personal Liability of Directors, Officers, Employees
and Stockholders.  No past, present or future director, officer, employee,
incorporator or stockholder of the Company, as such, shall have any liability
for any obligations of the Company under the Notes, this Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation.  Each Holder by accepting a Note waives and releases all such
liability.  The waiver and release are part of the consideration for issuance of
the Notes.

54


--------------------------------------------------------------------------------




Section 11.08.        Governing Law.  THE INTERNAL LAW OF THE STATE OF NEW YORK
SHALL GOVERN AND BE USED TO CONSTRUE THIS INDENTURE AND THE NOTES WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

Section 11.09.        No Adverse Interpretation of Other Agreements.  This
Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Subsidiaries or of any other Person.  Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

Section 11.10.        Successors.  All agreements of the Company in this
Indenture and the Notes shall bind its successors.  All agreements of the
Trustee in this Indenture shall bind its successors.

Section 11.11.        Severability.  In case any provision in this Indenture or
in the Notes shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 11.12.        Counterpart Originals.  The parties may sign any number of
copies of this Indenture.  Each signed copy shall be an original, but all of
them together represent the same agreement.

Section 11.13.        Table of Contents, Headings, etc.  The Table of Contents,
Cross-Reference Table and Headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and shall in no way modify or restrict any
of the terms or provisions hereof.

[Signatures on following page]

55


--------------------------------------------------------------------------------


SIGNATURES

Dated as of September 22, 2006

 

 

 

 

 

 

iSTAR FINANCIAL INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

not in its individual capacity, but solely as Trustee

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT A

[Face of Note]

[Insert the Global Note Legend and/or Private Placement Legend, if applicable
pursuant to the provisions of the Indenture]

CUSIP/CINS 45031U AY 7

5.95% Senior Notes due 2013

No.

 

$700,000,000

 

iSTAR FINANCIAL INC.

promises to pay to CEDE & Co., or registered assigns, the principal sum of Seven
Hundred Million Dollars on October 15, 2013.

Interest Payment Dates:  April 15 and October 15

Record Dates:  April 1 and October 1

Dated:  September 22, 2006

 

 

 

 

 

 

iSTAR FINANCIAL INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

This is one of the Notes referred to

 

 

in the within-mentioned Indenture:

 

Date:

 

 

 

 

 

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION

 

as Trustee

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

A-1


--------------------------------------------------------------------------------




[Back of Note]
5.95% Senior Notes due 2013

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1.             Interest.  iStar Financial Inc., a Maryland corporation (the
“Company”), promises to pay interest on the principal amount of this Note at
5.95% per annum from September 22, 2006 until maturity.  The Company will pay
interest semi-annually in arrears on April 15 and October 15 of each year, or if
any such day is not a Business Day, on the next succeeding Business Day (each an
“Interest Payment Date”).  Interest on the Notes will accrue from the most
recent date to which interest has been paid or, if no interest has been paid,
from September 22, 2006; provided that if there is no existing Default in the
payment of interest, and if this Note is authenticated between a record date
referred to on the face hereof and the next succeeding Interest Payment Date,
interest shall accrue from such next succeeding Interest Payment Date; provided,
further, that the first Interest Payment Date shall be April 15, 2007.  The
Company shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue principal and premium, if any, from time to
time on demand at the rate then in effect; it shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest (without regard to any applicable grace periods) from
time to time on demand at the same rate to the extent lawful.  Interest will be
computed on the basis of a 360-day year of twelve 30-day months.

2.             Method of Payment.  The Company will pay interest on the Notes
(except defaulted interest) to the Persons who are registered Holders of Notes
at the close of business on April 15 and October 15 next preceding the Interest
Payment Date, even if such Notes are canceled after such record date and on or
before such Interest Payment Date, except as provided in Section 2.12 of the
Indenture with respect to defaulted interest.  The Notes will be payable as to
principal, premium, if any, and interest at the office or agency of the Company
maintained for such purpose within or without the City and State of New York,
or, at the option of the Company, payment of interest may be made by check
mailed to the Holders at their addresses set forth in the register of Holders,
and provided that payment by wire transfer of immediately available funds will
be required with respect to principal of and interest, and premium, if any, on,
all Global Notes and all other Notes the Holders of which shall have provided
wire transfer instructions to the Company or the Paying Agent.  Such payment
shall be in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts.  The Company
reserves the right to pay interest to Holders of Notes by check mailed to such
Holders at their registered addresses or by wire transfer to Holders of at least
$5 million aggregate principal amount of Notes.

3.             Paying Agent and Registrar.  Initially, U.S. Bank Trust National
Association, the Trustee under the Indenture, will act as Paying Agent and
Registrar.  The Company may change any Paying Agent or Registrar without notice
to any Holder.  The Company or any of its Subsidiaries may act in any such
capacity.

4.             Indenture.  The Company issued the Notes under an Indenture dated
as of September 22, 2006 (the “Indenture”) between the Company and the Trustee. 
The terms of the Notes include those stated in the Indenture and those made part
of the Indenture by reference to the Trust Indenture Act of 1939, as amended (15
U.S. Code §§ 77aaa-77bbbb).  The Notes are subject to all such terms, and
Holders are referred to the Indenture and such Act for a statement of such
terms.  To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling.  The Notes are obligations of the Company.  The Company is issuing

A-2


--------------------------------------------------------------------------------




$700 million in aggregate principal amount on the Issue Date and may issue
Additional Notes in accordance with the terms of the Indenture.

5.             Optional Redemption.  At any time on or prior to the Maturity
Date, the Notes may be redeemed or purchased in whole but not in part at the
Company’s option at a price equal to 100% of the principal amount thereof plus
the Applicable Premium as of, and accrued but unpaid interest, if any (the
“Redemption Price”), to, the date of redemption or purchase (the “Redemption
Date”) (subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant interest payment date).  Such redemption or
purchase may be made upon notice mailed by first-class mail to each Holder’s
registered address, not less than 30 nor more than 60 days prior to the
Redemption Date.

“Applicable Premium” means, with respect to a Note at any Redemption Date, the
greater of:  (1) 1.0% of the principal amount of such Note; and (2) the excess
of (a) the present value at such Redemption Date of (i) the Redemption Price of
such Note on the Redemption Date plus (ii) all required remaining scheduled
interest payments due on such Note through the Redemption Date, computed using a
discount rate equal to the Treasury Rate plus 20 basis points; over (b) the
principal amount of such Note on such Redemption Date.  Calculation of the
Applicable Premium will be made by the Company or on behalf of the Company by
such Person as the Company shall designate; provided, however, that such
calculation shall not be a duty or obligation of the Trustee.

“Treasury Rate” means, with respect to a Redemption Date, as determined by the
Company, the yield to maturity at the time of computation of United States
Treasury securities with a constant maturity (as compiled and published in the
most recent Federal Reserve Statistical Release H.15(519) that has become
publicly available at least two Business Days prior to such Redemption Date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such
Redemption Date to October 15, 2013; provided, however, that if the period from
such Redemption Date to October 15, 2013 is not equal to the constant maturity
of the United States Treasury security for which a weekly average yield is
given, the Treasury Rate shall be obtained by linear interpolation (calculated
to the nearest one-twelfth of a year) from the weekly average yields of United
States Treasury securities for which such yields are given, except that if the
period from such Redemption Date to October 15, 2013 is less than one year, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year shall be used.

6.             Mandatory Redemption.  The Company shall not be required to make
mandatory redemption payments with respect to the Notes.

7.             Notice of Redemption.  Notice of redemption will be mailed at
least 30 days but not more than 60 days before the Redemption Date to each
Holder whose Notes are to be redeemed at its registered address.  Notes in
denominations larger than $1,000 may be redeemed in part but only in whole
multiples of $1,000, unless all of the Notes held by a Holder are to be
redeemed.  On and after the Redemption Date interest ceases to accrue on Notes
or portions thereof called for redemption.

8.             Denominations, Transfer, Exchange.  The Notes are in registered
form without coupons in denominations of $1,000 and integral multiples of
$1,000.  The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture.  The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Company and the Trustee may require a Holder to pay any taxes and fees
required by law or permitted by the Indenture.  The Company need not exchange or
register the transfer of any Notes during the period between a record date and
the corresponding Interest Payment Date.

A-3


--------------------------------------------------------------------------------




9.             Persons Deemed Owners.  The registered Holder of a Note may be
treated as its owner for all purposes.

10.           Amendment, Supplement and Waiver.  Subject to certain exceptions,
the Indenture or the Notes may be amended or supplemented with the written
consent of the Holders of at least a majority in principal amount of the then
outstanding Notes voting as a single class, and any existing default or
compliance with any provision of the Indenture or the Notes may be waived with
the written consent of the Holders of a majority in principal amount of the then
outstanding Notes voting as a single class.  Without the consent of any Holder
of a Note, the Indenture or the Notes may be amended or supplemented to cure any
ambiguity, defect or inconsistency, to provide for uncertificated Notes in
addition to or in place of certificated Notes, to provide for the assumption of
the Company’s obligations to Holders of the Notes in case of a merger or
consolidation, to make any change that would provide any additional rights or
benefits to the Holders of the Notes or that does not adversely affect in any
material respects the rights under the Indenture of any such Holder, to comply
with the requirements of the SEC in order to effect or maintain the
qualification of the Indenture under the Trust Indenture Act or to evidence and
provide for the acceptance of appointment under the Indenture of a successor
Trustee.

11.           Defaults and Remedies.  Events of Default are set forth in the
Indenture.  If any Event of Default occurs and is continuing, the Trustee or the
Holders of at least 25% in principal amount of the then outstanding Notes may
declare all the Notes to be due and payable.  Notwithstanding the foregoing, in
the case of an Event of Default arising from certain events of bankruptcy or
insolvency, all outstanding Notes will become due and payable without further
action or notice.  Holders may not enforce the Indenture or the Notes except as
provided in the Indenture.  Subject to certain limitations, Holders of a
majority in principal amount of the then outstanding Notes may direct the
Trustee in writing in its exercise of any trust or power.  The Trustee may
withhold from Holders of the Notes notice of any continuing Default or Event of
Default (except a Default or Event of Default relating to the payment of
principal or interest) if it determines that withholding notice is in their
interest.  The Holders of a majority in aggregate principal amount of the Notes
then outstanding by written notice to the Trustee may on behalf of the Holders
of all of the Notes waive any existing Default or Event of Default and its
consequences under the Indenture except a continuing Default or Event of Default
in the payment of interest on, or the principal of, the Notes.  The Company is
required to deliver to the Trustee annually a statement regarding compliance
with the Indenture, and the Company is required upon becoming aware of any
Default or Event of Default, to deliver to the Trustee a statement specifying
such Default or Event of Default.

12.           Trustee Dealings with Company.  The Trustee, in its individual or
any other capacity, may make loans to, accept deposits from, and perform
services for the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not the Trustee.

13.           No Recourse Against Others.  A director, officer, employee,
incorporator or stockholder, of the Company, as such, shall not have any
liability for any obligations of the Company under the Notes or the Indenture or
for any claim based on, in respect of, or by reason of, such obligations or
their creation.  Each Holder by accepting a Note waives and releases all such
liability.  The waiver and release are part of the consideration for the
issuance of the Notes.

14.           Authentication.  This Note shall not be valid until authenticated
by the manual signature of the Trustee or an authenticating agent.

15.           Abbreviations.  Customary abbreviations may be used in the name of
a Holder or an assignee, such as:  TEN COM (= tenants in common), TEN ENT
(= tenants by the entireties),

A-4


--------------------------------------------------------------------------------




JT TEN (= joint tenants with right of survivorship and not as tenants in
common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors Act).

16.           CUSIP Numbers.  Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP numbers
in notices of purchase as a convenience to Holders.  No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of purchase and reliance may be placed only on the other
identification numbers placed thereon.

17.           Additional Rights of Holders of Restricted Global Notes and
Restricted Definitive Notes.  In addition to the rights provided to Holders of
Notes under the Indenture, Holders of Restricted Global Notes and Restricted
Definitive Notes shall have all the rights set forth in the Registration Rights
Agreement dated as of September 22, 2006, between the Company and the parties
named on the signature pages thereof (the “Registration Rights Agreement”).

A-5


--------------------------------------------------------------------------------




The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Registration Rights Agreement.  Requests may be
made to:

iStar Financial Inc.
1114 Avenue of the Americas, 27th Floor
New York, NY  10036
Attention:  Investor Relations

A-6


--------------------------------------------------------------------------------




ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

 

 

(I) or (we) assign and transfer this Note to:

 

 

(Insert assignee’s legal name)

 

 

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

 

 

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

 

and irrevocably appoint

 

to transfer this Note on the books of the Company. The agent may substitute
another to act for him.

 

 

Date:

 

 

 

 

 

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the face of this Note)

 

 

Signature Guarantee*:

 

 

 

 

--------------------------------------------------------------------------------

*                                         Participant in a recognized Signature
Guarantee Medallion Program (or other signature guarantor acceptable to the
Trustee).

A-7


--------------------------------------------------------------------------------




SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

Date of Exchange

 

Amount of
decrease in
Principal Amount
of this Global Note

 

Amount of
increase in
Principal Amount
of this Global Note

 

Principal Amount
of this Global Note
following such
decrease
(or increase)

 

Signature of
authorized officer
of Trustee or Note
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-8


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

iStar Financial Inc.
1114 Avenue of the Americas, 27th Floor
New York, NY  10036

[Registrar address block]

Re:                               5.95% Senior Notes due 2013

Reference is hereby made to the Indenture, dated as of September 22, 2006 (the
“Indenture”), between iStar Financial Inc., a Maryland corporation, as issuer
(the “Company”) and U.S. Bank Trust National Association, as trustee. 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

                   , (the “Transferor”) owns and proposes to transfer the
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $            in such Note[s] or interests (the “Transfer”),
to                             (the “Transferee”), as further specified in
Annex A hereto.  In connection with the Transfer, the Transferor hereby
certifies that:

[CHECK ALL THAT APPLY]

1.             o  Check if Transferee will take delivery of a beneficial
interest in the 144A Global Note or a Definitive Note Pursuant to Rule 144A. 
The Transfer is being effected pursuant to and in accordance with Rule 144A
under the United States Securities Act of 1933, as amended (the “Securities
Act”), and, accordingly, the Transferor hereby further certifies that the
beneficial interest or Definitive Note is being transferred to a Person that the
Transferor reasonably believed and believes is purchasing the beneficial
interest or Definitive Note for its own account, or for one or more accounts
with respect to which such Person exercises sole investment discretion, and such
Person and each such account is a “qualified institutional buyer” within the
meaning of Rule 144A in a transaction meeting the requirements of Rule 144A and
such Transfer is in compliance with any applicable blue sky securities laws of
any state of the United States.  Upon consummation of the proposed Transfer in
accordance with the terms of the Indenture, the transferred beneficial interest
or Definitive Note will be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the applicable 144A Global Note and/or
the applicable Definitive Note and in the Indenture and the Securities Act.

2.             o  Check if Transferee will take delivery of a beneficial
interest in the Regulation S Global Note or a Definitive Note pursuant to
Regulation S.  The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a person in
the United States and (x) at the time the buy order was originated, the
Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or
Rule 904(b) of Regulation S under the Securities Act and (iii) the transaction
is not part of a plan or scheme to evade the registration requirements of the
Securities Act.  Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will be subject to the

B-1


--------------------------------------------------------------------------------




restrictions on Transfer enumerated in the Private Placement Legend printed on
the applicable Regulation S Global Note and/or the applicable Definitive Note
and in the Indenture and the Securities Act.

3.             o  Check and complete if Transferee will take delivery of a
beneficial interest in the IAI Global Note or a Definitive Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S.  The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):

(a)           o  such Transfer is being effected pursuant to and in accordance
with Rule 144 under the Securities Act;

or

(b)           o  such Transfer is being effected to the Company or a subsidiary
thereof;

or

(c)           o  such Transfer is being effected pursuant to an effective
registration statement under the Securities Act and in compliance with the
prospectus delivery requirements of the Securities Act;

or

(d)           o  such Transfer is being effected to an Institutional Accredited
Investor and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144 or Rule 904, and the Transferor
hereby further certifies that it has not engaged in any general solicitation
within the meaning of Regulation D under the Securities Act and the Transfer
complies with the transfer restrictions applicable to beneficial interests in a
Restricted Global Note or Restricted Definitive Notes and the requirements of
the exemption claimed, which certification is supported by (1) a certificate
executed by the Transferee in the form of Exhibit D to the Indenture and (2) if
such Transfer is in respect of a principal amount of Notes at the time of
transfer of less than $250,000, an Opinion of Counsel provided by the Transferor
or the Transferee (a copy of which the Transferor has attached to this
certification), to the effect that such Transfer is in compliance with the
Securities Act.  Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the applicable IAI Global Note and/or the applicable
Definitive Notes and in the Indenture and the Securities Act.

4.             o  Check if Transferee will take delivery of a beneficial
interest in an Unrestricted Global Note or of an Unrestricted Definitive Note.

(a)           o  Check if Transfer is pursuant to Rule 144.  (i) The Transfer is
being effected pursuant to and in accordance with Rule 144 under the Securities
Act and in compliance with the transfer restrictions contained in the Indenture
and any applicable blue sky securities laws of any state of the United States
and (ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act.  Upon consummation of the proposed Transfer in accordance with
the

B-2


--------------------------------------------------------------------------------




terms of the Indenture, the transferred beneficial interest or Definitive Note
will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b)           o  Check if Transfer is Pursuant to Regulation S.  (i) The
Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and in compliance with the transfer
restrictions contained in the Indenture and any applicable blue sky securities
laws of any state of the United States and (ii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act.  Upon consummation of the
proposed Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Notes, on Restricted Definitive Notes and in the
Indenture.

(c)           o  Check if Transfer is Pursuant to Other Exemption.  (i) The
Transfer is being effected pursuant to and in compliance with an exemption from
the registration requirements of the Securities Act other than Rule 144,
Rule 903 or Rule 904 and in compliance with the transfer restrictions contained
in the Indenture and any applicable blue sky securities laws of any State of the
United States and (ii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act.  Upon consummation of the proposed Transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest or Definitive Note will not be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes or Restricted Definitive Notes and in the Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

B-3


--------------------------------------------------------------------------------




ANNEX A TO CERTIFICATE OF TRANSFER

1.                                       The Transferor owns and proposes to
transfer the following:

[CHECK ONE OF (a) OR (b)]

(a)                                  o  a beneficial interest in the:

(i)                                     o  144A Global Note (CUSIP          ),
or

(ii)                                  o  Regulation S Global Note (CUSIP
         ), or

(iii)                               o  IAI Global Note (CUSIP          ); or

(b)                                 o  a Restricted Definitive Note.

2.                                       After the Transfer the Transferee will
hold:

[CHECK ONE]

(a)                                  o  a beneficial interest in the:

(i)                                     o  144A Global Note (CUSIP          ),
or

(ii)                                  o  Regulation S Global Note (CUSIP
         ), or

(iii)                               o  IAI Global Note (CUSIP          ), or

(iv)                              o  Unrestricted Global Note (CUSIP          );
or

(b)                                 o  a Restricted Definitive Note; or

(c)                                  o  an Unrestricted Definitive Note,

in accordance with the terms of the Indenture.

B-4


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

iStar Financial Inc.
1114 Avenue of the Americas, 27th Floor
New York, NY  10036

[Registrar address block]

Re:                               5.95% Senior Notes due 2013

(CUSIP                             )

Reference is hereby made to the Indenture, dated as of September 22, 2006 (the
“Indenture”), between iStar Financial Inc., a Maryland corporation, as issuer
(the “Company”) and U.S. Bank Trust National Association, as trustee. 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

                                 , (the “Owner”) owns and proposes to exchange
the Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $                      in such Note[s] or interests (the
“Exchange”).  In connection with the Exchange, the Owner hereby certifies that:

1.             Exchange of Restricted Definitive Notes or Beneficial Interests
in a Restricted Global Note for Unrestricted Definitive Notes or Beneficial
Interests in an Unrestricted Global Note

(a)           o  Check if Exchange is from beneficial interest in a Restricted
Global Note to beneficial interest in an Unrestricted Global Note.  In
connection with the Exchange of the Owner’s beneficial interest in a Restricted
Global Note for a beneficial interest in an Unrestricted Global Note in an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer, (ii) such Exchange
has been effected in compliance with the transfer restrictions applicable to the
Global Notes and pursuant to and in accordance with the United States Securities
Act of 1933, as amended (the “Securities Act”), (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
beneficial interest in an Unrestricted Global Note is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.

(b)           o  Check if Exchange is from beneficial interest in a Restricted
Global Note to Unrestricted Definitive Note.  In connection with the Exchange of
the Owner’s beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Definitive Note is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the Definitive Note is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.

C-1


--------------------------------------------------------------------------------




(c)           o  Check if Exchange is from Restricted Definitive Note to
beneficial interest in an Unrestricted Global Note.  In connection with the
Owner’s Exchange of a Restricted Definitive Note for a beneficial interest in an
Unrestricted Global Note, the Owner hereby certifies (i) the beneficial interest
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

(d)           o  Check if Exchange is from Restricted Definitive Note to
Unrestricted Definitive Note.  In connection with the Owner’s Exchange of a
Restricted Definitive Note for an Unrestricted Definitive Note, the Owner hereby
certifies (i) the Unrestricted Definitive Note is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2.             Exchange of Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes for Restricted Definitive Notes or Beneficial
Interests in Restricted Global Notes

(a)           o  Check if Exchange is from beneficial interest in a Restricted
Global Note to Restricted Definitive Note.  In connection with the Exchange of
the Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer.  Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.

(b)           o  Check if Exchange is from Restricted Definitive Note to
beneficial interest in a Restricted Global Note.  In connection with the
Exchange of the Owner’s Restricted Definitive Note for a beneficial interest in
the [CHECK ONE] 144A Global Note, Regulation S Global Note, IAI Global Note with
an equal principal amount, the Owner hereby certifies (i) the beneficial
interest is being acquired for the Owner’s own account without transfer and
(ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Restricted Global Notes and pursuant to and in
accordance with the Securities Act, and in compliance with any applicable blue
sky securities laws of any state of the United States.  Upon consummation of the
proposed Exchange in accordance with the terms of the Indenture, the beneficial
interest issued will be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the relevant Restricted Global Note and
in the Indenture and the Securities Act.

C-2


--------------------------------------------------------------------------------




This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

[Insert Name of Owner]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Dated:

 

 

 

C-3


--------------------------------------------------------------------------------




ANNEX A TO CERTIFICATE OF EXCHANGE

1.                                       The Owner currently owns and proposes
to exchange the following:

[CHECK ONE]

(a)                                  o  a beneficial interest in the:

(i)                                     o  144A Global Note (CUSIP          ),
or

(ii)                                  o  Regulation S Global Note (CUSIP
         ), or

(iii)                               o  IAI Global Note (CUSIP          ), or

(b)                                 o  a Restricted Definitive Note.

2.                                       After the exchange the Owner will hold:

[CHECK ONE]

(a)                                  o  a beneficial interest in the:

(i)                                     o  144A Global Note (CUSIP          ),
or

(ii)                                  o  Regulation S Global Note (CUSIP
         ), or

(iii)                               o  IAI Global Note (CUSIP          ), or

(iv)                              o  Unrestricted Global Note (CUSIP          ),
or

(b)                                 o  a Restricted Definitive Note; or

(c)                                  o  an Unrestricted Definitive Note.

3.                                       The Owner requests that Definitive
Notes be registered in the following name:

                                                    

                                                    

and sent to the Owner at the following address:

                                                    

                                                    

C-4


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

iStar Financial Inc.
1114 Avenue of the Americas, 27th Floor
New York, NY  10036

[Registrar address block]

Re:          5.95% Senior Notes due 2013

Reference is hereby made to the Indenture, dated as of September 22, 2006 (the
“Indenture”), between iStar Financial Inc., a Maryland corporation, as issuer
(the “Company”) and U.S. Bank Trust National Association, as trustee. 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

In connection with our proposed purchase of $             aggregate principal
amount of:

(a)           o  a beneficial interest in a Global Note, or

(b)           o  a Definitive Note,

we confirm that:

1.             We understand that any subsequent transfer of the Notes or any
interest therein is subject to certain restrictions and conditions set forth in
the Indenture and the undersigned agrees to be bound by, and not to resell,
pledge or otherwise transfer the Notes or any interest therein except in
compliance with, such restrictions and conditions and the United States
Securities Act of 1933, as amended (the “Securities Act”).

2.             We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence.  We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell the Notes or any interest therein,
we will do so only (A) to the Company or any subsidiary thereof, (B) in
accordance with Rule 144A under the Securities Act to a “qualified institutional
buyer” (as defined therein), (C) to an institutional “accredited investor” (as
defined below) that, prior to such transfer, furnishes (or has furnished on its
behalf by a U.S. broker-dealer) to you and to the Company a signed letter
substantially in the form of this letter and, if such transfer is in respect of
a principal amount of Notes, at the time of transfer of less than $250,000, an
Opinion of Counsel in form reasonably acceptable to the Company to the effect
that such transfer is in compliance with the Securities Act, (D) outside the
United States in accordance with Rule 904 of Regulation S under the Securities
Act, (E) pursuant to the provisions of Rule 144(k) under the Securities Act or
(F) pursuant to an effective registration statement under the Securities Act,
and we further agree to provide to any person purchasing the Definitive Note or
beneficial interest in a Global Note from us in a transaction meeting the
requirements of clauses (A) through (E) of this paragraph a notice advising such
purchaser that resales thereof are restricted as stated herein.

3.             We understand that, on any proposed resale of the Notes or
beneficial interest therein, we will be required to furnish to you and the
Company such certifications, legal opinions and other

D-1


--------------------------------------------------------------------------------




information as you and the Company may reasonably require to confirm that the
proposed sale complies with the foregoing restrictions.  We further understand
that the Notes purchased by us will bear a legend to the foregoing effect.

4.             We are an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Notes, and
we and any accounts for which we are acting are each able to bear the economic
risk of our or its investment.

5.             We are acquiring the Notes or beneficial interest therein
purchased by us for our own account or for one or more accounts (each of which
is an institutional “accredited investor”) as to each of which we exercise sole
investment discretion.

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

[Insert Name of Accredited Investor]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

D-2


--------------------------------------------------------------------------------